Exhibit 10.1

***Text Omitted and Filed Separately with the Securities and Exchange
Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

STANDARD OFFICE LEASE

BY AND BETWEEN

LONG RIDGE OFFICE PORTFOLIO, L.P.,

a Delaware limited partnership,

AS LANDLORD,

AND

HORIZON PHARMA USA, INC.,

a Delaware corporation,

AS TENANT

SUITES 520 and 550

Corporate 500 Centre



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1

   BASIC LEASE PROVISIONS    1

ARTICLE 2

  

TERM/PREMISES

   2

(a)

   Term    2

(b)

   Premises    2

(c)

   Beneficial Occupancy    2

ARTICLE 3

  

RENTAL

   2

(a)

   Basic Rental    2

(b)

   Direct Costs    3

(c)

   Definitions    3

(d)

   Determination of Payment    4

(e)

   Audit Right    5

ARTICLE 4

  

LETTER OF CREDIT

   5

ARTICLE 5

  

HOLDING OVER

   7

ARTICLE 6

  

OTHER TAXES

   7

ARTICLE 7

  

USE

   8

ARTICLE 8

  

CONDITION OF PREMISES

   8

ARTICLE 9

  

REPAIRS AND ALTERATIONS

   9

(a)

   Landlord’s Obligations    9

(b)

   Tenant’s Obligations    9

(c)

   Alterations    9

(d)

   Insurance; Liens    9

(e)

   Costs and Fees; Removal    9

ARTICLE 10

  

LIENS

   10

ARTICLE 11

  

PROJECT SERVICES

   10

(a)

   Basic Services    10

(b)

   Excess Usage    11

(c)

   Additional Electrical Service    11

(d)

   HVAC Balance    11

(e)

   Telecommunications    11

(f)

   After-Hours Use    12

(g)

   Reasonable Charges    12

(h)

   Abatement Events    12

ARTICLE 12

  

RIGHTS OF LANDLORD

   12

(a)

   Right of Entry    12

(b)

   Maintenance Work    12

(c)

   Rooftop    13

ARTICLE 13

  

INDEMNITY; EXEMPTION OF LANDLORD FROM LIABILITY

   13

(a)

   Indemnity    13

(b)

   Exemption of Landlord from Liability    13

(c)

   Security    13

ARTICLE 14

  

INSURANCE

   14

(a)

   Tenant’s Insurance    14

(b)

   Form of Policies    14

(c)

   Landlord’s Insurance    14

(d)

   Waiver of Subrogation    15

(e)

   Compliance with Insurance Requirements    15

 

(i)



--------------------------------------------------------------------------------

          Page  

ARTICLE 15

   ASSIGNMENT AND SUBLETTING      15   

ARTICLE 16

   DAMAGE OR DESTRUCTION      17   

ARTICLE 17

   SUBORDINATION      18   

ARTICLE 18

   EMINENT DOMAIN      19   

ARTICLE 19

   DEFAULT      19   

ARTICLE 20

   REMEDIES      20   

ARTICLE 21

   TRANSFER OF LANDLORD’S INTEREST      23   

ARTICLE 22

   BROKER      23   

ARTICLE 23

   PARKING      23   

ARTICLE 24

   WAIVER      24   

ARTICLE 25

   ESTOPPEL CERTIFICATE      24   

ARTICLE 26

   LIABILITY OF LANDLORD      25   

ARTICLE 27

   INABILITY TO PERFORM      25   

ARTICLE 28

   HAZARDOUS WASTE      25   

ARTICLE 29

   SURRENDER OF PREMISES; REMOVAL OF PROPERTY      26   

ARTICLE 30

   MISCELLANEOUS      27   

(a)

   SEVERABILITY; ENTIRE AGREEMENT      27   

(b)

   Attorneys’ Fees; Waiver of Jury Trial      28   

(c)

   Time of Essence      28   

(d)

   Headings; Joint and Several      28   

(e)

   Reserved Area      28   

(f)

   NO OPTION      28   

(g)

   Use of Project Name; Improvements      28   

(h)

   Rules and Regulations      29   

(i)

   Quiet Possession      29   

(j)

   Rent      29   

(k)

   Successors and Assigns      29   

(l)

   Notices      29   

(m)

   Persistent Delinquencies      29   

(n)

   Right of Landlord to Perform      30   

(o)

   Access, Changes in Project, Facilities, Name      30   

(p)

   Signing Authority      30   

(q)

   Identification of Tenant      30   

(r)

   Intentionally Omitted      31   

(s)

   Survival of Obligations      31   

(t)

   Confidentiality      31   

(u)

   Governing Law      31   

(v)

   Office of Foreign Assets Control      32   

(w)

   Financial Statements      32   

(x)

   Exhibits      32   

(y)

   Independent Covenants      32   

(z)

   Counterparts      32   

(aa)

   Non-Discrimination      32   

(bb)

   Contingency      32   

 

(ii)



--------------------------------------------------------------------------------

          Page  

ARTICLE 31

   OPTION TO EXTEND      32   

(a)

   Option Right      32   

(b)

   Option Rent      33   

(c)

   Exercise of Option      33   

(d)

   Determination of Market Rent      33   

ARTICLE 32

   RIGHT OF FIRST OFFER      34   

(a)

   Procedure for Offer      34   

(b)

   Procedure for Acceptance      34   

(c)

   Lease of First Offer Space      35   

(d)

   No Defaults      35   

(e)

   Remedy      35   

ARTICLE 33

   SIGNAGE/DIRECTORY      35   

Exhibit “A”     Premises

  

Exhibit “B”     Rules and Regulations

  

Exhibit “C”     Notice of Term Dates and Tenant’s Proportionate Share

  

Exhibit “D”     Tenant Work Letter

  

Exhibit “E”     Letter of Credit

  

 

 

(iii)



--------------------------------------------------------------------------------

INDEX

 

    

Page(s)

 

Abatement Event

     12   

Abatement Notice

     12   

Additional Rent

     3   

Adjustment Dates

     5   

Affiliated Assignee

     33   

Alterations

     9   

Approved Working Drawings

     Exhibit D   

Architect

     Exhibit D   

Base Building

     Exhibit D   

Basic Rental

     1   

Beneficial Occupancy Period

     2   

Brokers

     1   

Code

     Exhibit D   

Commencement Date

     1   

Completed Work Percentage

     Exhibit D   

Construction Drawings

     Exhibit D   

Contingency

     32   

Contract

     Exhibit D   

Contractor

     Exhibit D   

Costs of Reletting

     22   

Damage Repair Estimate

     17   

Design Professionals

     Exhibit D   

Direct Costs

     3   

Dispute Notice

     5   

Economic Terms

     34   

Eligibility Period

     12   

Engineers

     Exhibit D   

Estimate

     4   

Estimate Statement

     4   

Estimated Direct Costs

     4   

Event of Default

     19   

Expiration Date

     1   

Extra Rent

     22   

Final Costs

     Exhibit D   

Final Disbursement

     Exhibit D   

Final Disbursement Request

     Exhibit D   

First Offer Notice

     34   

First Offer Space

     34   

Force Majeure

     25   

Hazardous Material

     26   

Improvements

     Exhibit D   

Initial Installment of Basic Rental

     2   

Interest Notice

     33   

Landlord

     1   

Landlord Parties

     13   

Laws

     26   

Lease

     1   

Lease Year

     2   

Letter of Credit

     5   

Market Rent

     33   

Operating Costs

     3   

Option

     33   

Option Rent

     33   

Option Rent Notice

     33   

Option Term

     33   

Original Tenant

     32   

Outside Agreement Date

     33   

Over-Allowance Amount

     Exhibit D   

Parking Passes

     1   

 

(iv)



--------------------------------------------------------------------------------

    

Page(s)

 

Partnership Tenant

     31   

Permitted Use

     1   

Premises

     1   

Progress Disbursement

     Exhibit D   

Project

     1   

Real Property

     3   

Rent Credit

     Exhibit D   

Request Notice

     Exhibit D   

Retention

     Exhibit D   

Review Notice

     5   

Review Period

     5   

Rules and Regulations

     29   

SNDA

     18   

Square Footage of Premises

     1   

Stated Amount

     5   

Statement

     4   

Subcontractors

     Exhibit D   

Tax Costs

     3   

Tenant

     1   

Tenant Improvement Allowance

     Exhibit D   

Tenant Improvement Allowance Items

     Exhibit D   

Tenant Improvements

     8   

Tenant’s Acceptance

     33   

Tenant’s Agents

     Exhibit D   

Tenant’s Proportionate Share

     1   

Term

     1   

Transfer

     16   

Transfer Premium

     16   

Transferee

     16   

 

(v)



--------------------------------------------------------------------------------

STANDARD OFFICE LEASE

This Standard Office Lease (“Lease”) is made and entered into as of the 2nd day
of August, 2011, by and between LONG RIDGE OFFICE PORTFOLIO, L.P., a Delaware
limited partnership (“Landlord”), and HORIZON PHARMA USA, INC., a Delaware
corporation (“Tenant”).

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
premises described as Suite Nos. 520 and 550, as designated on the plan attached
hereto and incorporated herein as Exhibit “A” (“Premises”), of the project
(“Project”) now known as Corporate 500 Centre whose address is 520 Lake Road,
Deerfield, Illinois, for the Term and upon the terms and conditions hereinafter
set forth, and Landlord and Tenant hereby agree as follows:

ARTICLE 1

BASIC LEASE PROVISIONS

 

A.    Term:

      Seventy-nine (79) months.

        Commencement Date:

      December 1, 2011.

        Expiration Date:

      June 30, 2018.

B.    Square Footage of Premises:

      21,182 rentable square feet.

C.    Basic Rental:

     

 

Period

  

Annual
Basic Rental

  

Monthly
Basic Rental*

  

Annual Basic Rental
Per Rentable Square Foot

12/1/2011-11/30/2012

   $354,798.50    $29,566.54    $16.75

12/1/2012-11/30/2013

   $365,389.50    $30,449.13    $17.25

12/1/2013-11/30/2014

   $375,980.50    $31,331.71    $17.75

12/1/2014-11/30/2015

   $386,571.50    $32,214.29    $18.25

12/1/2015-11/30/2016

   $397,162.50    $33,096.88    $18.75

12/1/2016-11/30/2017

   $407,753.50    $33,979.46    $19.25

12/1/2017-6/30/2018

   $418,344.50    $34,862.04    $19.75

 

* Subject to abatement as provided in Section 3(a) below.

 

D.    Intentionally Omitted:       E.    Tenant’s Proportionate Share:      
3.17% F.    Letter of Credit:       See Article 4. G.    Permitted Use:      
General office use consistent with the character of the Project as a first-class
office project. H.    Brokers:       Studley (for Tenant) and Colliers
International (for Landlord). I.    Parking Passes:       Tenant shall be
entitled to rent three point two (3.2) parking passes for each 1,000 rentable
square feet contained in the Premises, which equals sixty-eight (68) passes,
upon the terms and conditions and at the rate provided in Article 23 hereof. As
indicated in Article 23 below, up to three (3) of such spaces may, at Tenant’s
option, be for underground reserved parking.



--------------------------------------------------------------------------------

J.    Initial Installment of Basic Rental:       The first full month’s Basic
Rental of $29,566.54 shall be due and payable by Tenant to Landlord upon
Tenant’s execution of this Lease.

ARTICLE 2

TERM/PREMISES

(a) Term. The Term of this Lease shall commence on the Commencement Date as set
forth in Article 1.A. of the Basic Lease Provisions and shall end on the
Expiration Date set forth in Article 1.A. of the Basic Lease Provisions. For
purposes of this Lease, the term “Lease Year” shall mean each consecutive twelve
(12) month period during the Term, with the first (1st) Lease Year commencing on
the Commencement Date; however, (a) if the Commencement Date falls on a day
other than the first (1st) day of a calendar month, the first (1st) Lease Year
shall end on the last day of the eleventh (11th) month after the Commencement
Date and the second (2nd) and each succeeding Lease Year shall commence on the
first (1st) day of the next calendar month, and (b) the last Lease Year shall
end on the Expiration Date. Landlord may deliver to Tenant a Commencement Letter
in a form substantially similar to that attached hereto as Exhibit “C”, which
Tenant shall execute and return to Landlord within five (5) days of receipt
thereof. Failure of Tenant to timely execute and deliver the Commencement Letter
shall constitute acknowledgment by Tenant that the statements included in such
notice are true and correct, without exception.

(b) Premises. Landlord and Tenant hereby stipulate that the Premises contains
the number of square feet specified in Article 1.B. of the Basic Lease
Provisions.

(c) Beneficial Occupancy. Notwithstanding anything to the contrary contained
herein, Tenant shall have the right to commence business from the Premises
during the period (the “Beneficial Occupancy Period”) from the date of
Landlord’s delivery of possession of the Premises to Tenant until the
Commencement Date, provided that (i) Tenant shall give Landlord at least ten
(10) days prior notice of any such occupancy of the Premises, (ii) a certificate
of occupancy (or its equivalent) shall have been issued by the appropriate
governmental authorities for the Premises, and (iii) all of the terms and
conditions of this Lease shall apply, including Tenant’s obligations to pay
Tenant’s Proportionate Share of Direct Costs pursuant to Article 3 below, based
upon the square footage actually occupied by Tenant, during the Beneficial
Occupancy Period (if any), except that Tenant’s obligation to pay monthly Basic
Rental shall not apply during the Beneficial Occupancy Period.

ARTICLE 3

RENTAL

(a) Basic Rental. Subject to Section 1.2 of the Tenant Work Letter, Tenant
agrees to pay to Landlord during the Term hereof, at Landlord’s office or to
such other person or at such other place as directed from time to time by
written notice to Tenant from Landlord, the monthly and annual sums as set forth
in Article 1.C. of the Basic Lease Provisions, payable in advance on the first
(1st) day of each calendar month, without demand, setoff or deduction, and in
the event this Lease commences or the date of expiration of this Lease occurs
other than on the first (1st) day or last day of a calendar month, the rent for
such month shall be prorated. Notwithstanding anything to the contrary contained
herein and provided that Tenant faithfully performs all of the terms and
conditions of this Lease, Landlord hereby agrees to abate Tenant’s obligation to
pay monthly Basic Rental and Tenant’s Proportionate Share of Direct Costs for
the second (2nd), thirteenth (13th), twenty-fifth (25th), thirty-seventh (37th),
forty-ninth (49th), sixty-first (61st) and seventy-third (73rd) month of the
initial Lease Term. During such abatement periods, Tenant shall still be
responsible for the payment of all of its other monetary obligations under this
Lease including, without limitation, electricity charges. In addition,
notwithstanding the foregoing, the first full month’s Basic Rental shall be paid
to Landlord in accordance with Article 1.J. of the Basic Lease Provisions and,
if the Commencement Date is not the first day of a month, Basic Rental for the
partial month commencing as of the Commencement Date shall be prorated based
upon the actual number of days in such month and shall be due and payable upon
the Commencement Date.

 

-2-



--------------------------------------------------------------------------------

(b) Direct Costs. Tenant shall pay an additional sum for each calendar year
during the Term equal to the product of the amount set forth in Article 1.E. of
the Basic Lease Provisions multiplied by the amount of “Direct Costs” for such
year. In the event either the Premises and/or the Project is expanded or
reduced, then Tenant’s Proportionate Share shall be appropriately adjusted, and
as to the calendar year in which such change occurs, Tenant’s Proportionate
Share for such calendar year shall be determined on the basis of the number of
days during that particular calendar year that such Tenant’s Proportionate Share
was in effect. In the event this Lease shall terminate on any date other than
the last day of a calendar year, the additional sum payable hereunder by Tenant
during the calendar year in which this Lease terminates shall be prorated on the
basis of the relationship which the number of days which have elapsed from the
commencement of said calendar year to and including said date on which this
Lease terminates bears to three hundred sixty five (365). Any and all amounts
due and payable by Tenant pursuant to this Lease (other than Basic Rental) shall
be deemed “Additional Rent” and Landlord shall be entitled to exercise the same
rights and remedies upon default in these payments as Landlord is entitled to
exercise with respect to defaults in monthly Basic Rental payments.

(c) Definitions. As used herein the term “Direct Costs” shall mean the sum of
the following:

(i) “Tax Costs”, which shall mean any and all real estate taxes and other
similar charges on real property or improvements, assessments, water and sewer
charges, and all other charges assessed, reassessed or levied upon the Project
and appurtenances thereto and the parking or other facilities thereof, or the
real property thereunder (collectively the “Real Property”) or attributable
thereto or on the rents, issues, profits or income received or derived therefrom
which are assessed, reassessed or levied by the United States, the State of
Illinois or any local government authority or agency or any political
subdivision thereof, and shall include Landlord’s reasonable legal fees, costs
and disbursements incurred in connection with proceedings for reduction of Tax
Costs or any part thereof; provided, however, if at any time after the date of
this Lease the methods of taxation now prevailing shall be altered so that in
lieu of or as a supplement to or a substitute for the whole or any part of any
Tax Costs, there shall be assessed, reassessed or levied (a) a tax, assessment,
reassessment, levy, imposition or charge wholly or partially as a net income,
capital or franchise levy or otherwise on the rents, issues, profits or income
derived therefrom, or (b) a tax, assessment, reassessment, levy (including but
not limited to any municipal, state or federal levy), imposition or charge
measured by or based in whole or in part upon the Real Property and imposed upon
Landlord, then except to the extent such items are payable by Tenant under
Article 6 below, such taxes, assessments, reassessments or levies or the part
thereof so measured or based, shall be deemed to be included in the term “Direct
Costs.” To the extent that Illinois real estate taxes for any given calendar
year are billed by, and payable to, the taxing authority during the next
calendar year, Landlord may elect to determine Tax Costs based on: (a) amounts
payable for each prior calendar year, i.e. using an accrual basis of accounting;
or (b) amounts payable during each calendar year without regard to whether such
amounts are actually being made for the prior year, i.e. using a cash basis of
accounting. To the extent that Tax Costs may be paid over time in installments,
Tax Costs for any year shall only include the installment attributable to that
particular year, calculated as if such Tax Costs are paid over the maximum
permitted time.

(ii) “Operating Costs”, which shall mean all costs and expenses incurred by
Landlord in connection with the maintenance, operation, replacement, ownership
and repair of the Project, the equipment, the intrabuilding cabling and wiring,
adjacent walks, malls and landscaped and common areas and the parking structure,
areas and facilities of the Project. Operating Costs shall include but not be
limited to, reasonable salaries, wages, medical, surgical and general welfare
benefits and pension payments, payroll taxes, fringe benefits, employment taxes,
workers’ compensation, uniforms and dry cleaning thereof for all persons who
perform duties connected with the operation, maintenance and repair of the
Project, its equipment, the intrabuilding cabling and wiring and the adjacent
walks and landscaped areas, including janitorial, gardening, security, parking,
operating engineer, elevator, painting, plumbing, electrical, carpentry,
heating, ventilation, air conditioning and window washing; hired services; a
reasonable allowance for depreciation of the cost of acquiring or the rental
expense of personal property used in the maintenance, operation and repair of
the Project; accountant’s fees incurred in the preparation of rent adjustment
statements; legal fees; real estate tax consulting fees; personal property taxes
on property used in the maintenance and operation of the Project; fees, costs,
expenses or dues payable pursuant to the terms of any covenants, conditions or
restrictions

 

-3-



--------------------------------------------------------------------------------

or owners’ association pertaining to the Project; capital expenditures incurred
to effect economies of operation of, or stability of services to, the Project
and capital expenditures required by government regulations, laws, or ordinances
enacted after the Commencement Date including, but not limited to the Americans
with Disabilities Act; provided, however, that capital expenditure included in
Operating Costs shall be amortized (with interest at ten percent (10%) per
annum) over its useful life; the cost of all charges for electricity, gas, water
and other utilities furnished to the Project (including, without limitation, the
costs incurred in connection with Landlord’s supplying of “green” or other
renewable energy), and any taxes thereon; the cost of all charges for fire and
extended coverage, liability and all other insurance in connection with the
Project carried by Landlord; the cost of all building and cleaning supplies and
materials; the cost of all charges for cleaning, maintenance and service
contracts and other services with independent contractors and administration
fees; a property management fee (which fee may be imputed if Landlord has
internalized management or otherwise acts as its own property manager) and
license, permit and inspection fees relating to the Project. In the event,
during any calendar year, the Project is less than ninety-five percent
(95%) occupied at all times, Operating Costs which vary with occupancy shall be
adjusted to reflect the Operating Costs of the Project as though ninety-five
percent (95%) were occupied at all times, and the increase or decrease in the
sums owed hereunder shall be based upon such Operating Costs as so adjusted.

(d) Determination of Payment.

(i) Landlord shall give Tenant a yearly expense estimate statement (the
“Estimate Statement”) which shall set forth Landlord’s reasonable estimate (the
“Estimate”) of what the total amount of Direct Costs for the then-current
calendar year shall be (the “Estimated Direct Costs”). The failure of Landlord
to timely furnish the Estimate Statement for any calendar year shall not
preclude Landlord from subsequently enforcing its rights to collect any
Estimated Excess under this Article 3, once such Estimated Direct Costs have
been determined by Landlord. Tenant shall pay, with its next installment of
Monthly Basic Rental due, a fraction of the Estimated Direct Costs for the
then-current calendar year (reduced by any amounts paid pursuant to the last
sentence of this Section 3(d)(i)). Such fraction shall have as its numerator the
number of months which have elapsed in such current calendar year to the month
of such payment, both months inclusive, and shall have twelve (12) as its
denominator. Until a new Estimate Statement is furnished, Tenant shall pay
monthly, with the Monthly Basic Rental installments, an amount equal to
one-twelfth (1/12) of the total Estimated Direct Costs set forth in the previous
Estimate Statement delivered by Landlord to Tenant.

(ii) In addition, Landlord shall endeavor to give to Tenant by June 30 or as
soon as reasonably practicable following the end of each calendar year, a
statement (the “Statement”) which shall state the Direct Costs incurred or
accrued for such preceding calendar year. Upon receipt of the Statement for each
calendar year during the Term, if amounts paid by Tenant as Estimated Direct
Costs are less than the actual Tenant’s Proportionate Share of Direct Costs as
specified on the Statement, Tenant shall pay, with its next installment of
monthly Basic Rental due, the full amount of Tenant’s Proportionate Share of
Direct Costs for such calendar year, less the amounts, if any, paid during such
calendar year as Estimated Direct Costs. If, however, the Statement indicates
that amounts paid by Tenant as Estimated Direct Costs are greater than Tenant’s
Proportionate Share of the actual Direct Costs as specified on the Statement,
such overpayment shall be credited against Tenant’s next installments of
Estimated Direct Costs. The failure of Landlord to timely furnish the Statement
for any calendar year shall not prejudice Landlord from enforcing its rights
under this Article 3, once such Statement has been delivered. Even though the
Term has expired and Tenant has vacated the Premises, when the final
determination is made of Tenant’s Proportionate Share of the Direct Costs for
the calendar year in which this Lease terminates, Tenant shall immediately pay
to Landlord an amount as calculated pursuant to the provisions of this
Section 3(d) or if amounts paid by Tenant as Estimated Direct Costs are greater
than Tenant’s Proportionate Share of the actual Direct Costs, Landlord shall
refund such excess to Tenant concurrently with the Statement. The provisions of
this Section 3(d)(ii) shall survive the expiration or earlier termination of the
Term.

(iii) If the Project is a part of a multi-building development, those Direct
Costs attributable to such development as a whole (and not attributable solely
to any individual building therein) shall be allocated by Landlord to the
Project and to the other buildings within such development on an equitable
basis.

 

-4-



--------------------------------------------------------------------------------

(e) Audit Right. Within one hundred twenty (120) days after receipt of a
Statement by Tenant (“Review Period”), if Tenant disputes the amount set forth
in the Statement, Tenant’s employees, real estate advisory firm or independent
certified public accountant (which firm or accountant is nationally or
regionally recognized and is not retained on a contingency fee basis),
designated by Tenant, may, after reasonable notice to Landlord (“Review Notice”)
and at reasonable times, inspect Landlord’s records at Landlord’s offices,
provided that Tenant is not then in default after expiration of all applicable
cure periods and provided further that Tenant and such accountant or
representative shall, and each of them shall use their commercially reasonable
efforts to cause their respective agents and employees to, maintain all
information contained in Landlord’s records in strict confidence.
Notwithstanding the foregoing, Tenant shall only have the right to review
Landlord’s records one (1) time during any twelve (12) month period. If after
such inspection, but within thirty (30) days after the Review Period, Tenant
notifies Landlord in writing (“Dispute Notice”) that Tenant still disputes such
amounts, a certification as to the proper amount shall be made in accordance
with Landlord’s standard accounting practices, at Tenant’s expense, by an
independent certified public accountant mutually selected by Landlord and Tenant
and who is a member of a nationally or regionally recognized accounting firm.
Tenant’s failure to deliver the Review Notice within the Review Period or to
deliver the Dispute Notice within thirty (30) days after the Review Period shall
be deemed to constitute Tenant’s approval of such Statement and Tenant,
thereafter, waives the right or ability to dispute the amounts set forth in such
Statement. If Tenant timely delivers the Review Notice and the Dispute Notice,
Landlord shall cooperate in good faith with Tenant and the accountant to show
Tenant and the accountant the information upon which the certification is to be
based. However, if such certification by the accountant proves that the Direct
Costs set forth in the Statement were overstated by more than five percent (5%),
then the cost of the accountant and the cost of such certification shall be paid
for by Landlord. Promptly following the parties receipt of such certification,
the parties shall make such appropriate payments or reimbursements, as the case
may be, to each other, as are determined to be owing pursuant to such
certification. Tenant agrees that this section shall be the sole method to be
used by Tenant to dispute the amount of any Direct Costs payable by Tenant
pursuant to the terms of this Lease, and Tenant hereby waives any other rights
at law or in equity relating thereto.

ARTICLE 4

LETTER OF CREDIT

Concurrently with Tenant’s execution of this Lease, Tenant shall deliver to
Landlord an unconditional, irrevocable and renewable letter of credit (“Letter
of Credit”) in favor of Landlord in the form attached hereto as Exhibit “E”,
issued by a financial institution approved by Landlord, in the principal amount
(“Stated Amount”) specified below, to be held by Landlord in accordance with the
terms, provisions and conditions of this Lease. Tenant shall pay all expenses,
points and/or fees incurred by Tenant in obtaining the Letter of Credit. If the
Letter of Credit delivered by Tenant is inconsistent with the form attached
hereto as Exhibit “E” (including, without limitation, the wrong name or address
for the Beneficiary), Landlord may so notify Tenant in writing, in which case
Tenant shall cause the Letter of Credit to be corrected within five (5) business
days after such notice. Landlord shall be entitled to draw upon the Letter of
Credit if the credit rating or financial condition of the issuer of the Letter
of Credit is no longer acceptable to Landlord. Following any such draw by
Landlord on the Letter of Credit solely because of the deterioration of the
creditworthiness of the issuer of the Letter of Credit, Landlord will disburse
such Letter of Credit proceeds to Tenant provided (i) Tenant delivers to
Landlord a replacement Letter of Credit from a financial institution
satisfactory to Landlord in the form attached hereto as Exhibit “E” within sixty
(60) days after Landlord’s draw thereon, (ii) there exists no event of default
with respect to any provision of this Lease, and (iii) Tenant pays all of
Landlord’s fees and expenses incurred in connection with such disbursement;
provided, however, if any of the three (3) foregoing conditions are not
satisfied, the proceeds received from such draw shall constitute Landlord’s
property (and not Tenant’s property or the property of the bankruptcy estate of
Tenant) and Landlord may then use, apply or retain all or any part of the
proceeds for the purposes set forth in clauses (1) through (5) of the next
paragraph. The Stated Amount shall initially be […***…]; provided, however,
that, except as hereinafter provided, upon the dates specified below
(“Adjustment Dates”), the Stated Amount may be reduced to the following amounts:

 

***Confidential Treatment Requested

 

-5-



--------------------------------------------------------------------------------

Date

   Stated Amount

December 1, 2011

   [...***...]

December 1, 2013

   [...***...]

December 1, 2014

   [...***...]

However, if (i) an Event of Default by Tenant occurs under this Lease, or
(ii) circumstances exist that would, with notice or lapse of time, or both,
constitute a default by Tenant, and Tenant has failed to cure such default
within the time period permitted by Article 19 or such lesser time as may remain
before the relevant Adjustment Date as provided above, the Stated Amount shall
not thereafter be reduced unless and until such default shall have been fully
cured pursuant to the terms of this Lease, at which time the Stated Amount may
be reduced as hereinabove described. The Letter of Credit shall state that an
authorized officer or other representative of Landlord may make demand on
Landlord’s behalf for the Stated Amount of the Letter of Credit, or any portion
thereof, and that the issuing bank must immediately honor such demand, without
qualification or satisfaction of any conditions, except the proper
identification of the party making such demand. In addition, the Letter of
Credit shall indicate that it is transferable in its entirety by Landlord as
beneficiary and that upon receiving written notice of transfer, and upon
presentation to the issuing bank of the original Letter of Credit, the issuer or
confirming bank will reissue the Letter of Credit naming such transferee as the
beneficiary. Tenant shall be responsible for the payment to the issuing bank of
any transfer costs imposed by the issuing bank in connection with any such
transfer. If (A) the term of the Letter of Credit held by Landlord will expire
prior to the last day of the Lease Term and the Letter of Credit is not
extended, or a new Letter of Credit for an extended period of time is not
substituted, in either case at least sixty (60) days prior to the expiration of
the Letter of Credit, or (B) Tenant commits a default with respect to any
provision of this Lease, including the filing of a voluntary petition under
Title 11 of the United States Code (i.e., the Bankruptcy Code), or otherwise
becomes a debtor in any case or proceeding under the Bankruptcy Code, as now
existing or hereinafter amended, or any similar law or statute, Landlord may
(but shall not be required to) draw upon all or any portion of the Stated Amount
of the Letter of Credit, and the proceeds received from such draw shall
constitute Landlord’s property (and not Tenant’s property or the property of the
bankruptcy estate of Tenant) and Landlord may then use, apply or retain all or
any part of the proceeds (1) for the payment of any sum which is in default,
(2) to reimburse Landlord for costs incurred by Landlord in connection with this
Lease (including, without limitation, any costs incurred by Landlord to improve
the Premises, any Improvement Allowance, and any brokerage commissions and
attorneys’ fees), (3) for the payment of any other amount which Landlord may
spend or become obligated to spend by reason of Tenant’s default, (4) to
compensate Landlord for any loss or damage which Landlord may suffer by reason
of Tenant’s default or (5) as prepaid rent to be applied against Tenant’s Basic
Rental obligations for the last month of the Term and the immediately preceding
month(s) of the Term until the remaining proceeds are exhausted. If any portion
of the Letter of Credit proceeds are so used or applied, Tenant shall, within
ten (10) days after demand therefor, post an additional Letter of Credit in an
amount to cause the aggregate amount of the unused proceeds and such new Letter
of Credit to equal the Stated Amount required in this Article 4 above. Landlord
shall not be required to keep any proceeds from the Letter of Credit separate
from its general funds. Should Landlord sell its interest in the Premises during
the Lease Term and if Landlord deposits with the purchaser thereof the Letter of
Credit or any proceeds of the Letter of Credit, thereupon Landlord shall be
discharged from any further liability with respect to the Letter of Credit and
said proceeds and Tenant shall look solely to such transferee for the return of
the Letter of Credit or any proceeds therefrom. The Letter of Credit or any
remaining proceeds of the Letter of Credit held by Landlord after expiration of
the Lease Term, after any deductions described in this Article 4 above, shall be
returned to Tenant or, at Landlord’s option, to the last assignee of Tenant’s
interest hereunder, within sixty (60) days following the expiration of the Lease
Term.

The use, application or retention of the Letter of Credit, the proceeds or any
portion thereof, shall not prevent Landlord from exercising any other rights or
remedies provided under this Lease, it being intended that Landlord shall not be
required to proceed against the Letter of

 

***Confidential Treatment Requested

 

-6-



--------------------------------------------------------------------------------

Credit, and such use, application or retention of the Letter of Credit shall not
operate as a limitation on any recovery to which Landlord may otherwise be
entitled. No trust relationship is created herein between Landlord and Tenant
with respect to the Letter of Credit. Landlord and Tenant acknowledge and agree
that in no event or circumstance shall the Letter of Credit, any renewal thereof
or substitute therefor or the proceeds thereof be deemed to be or treated as a
“security deposit” or intended to serve as a “security deposit”.

ARTICLE 5

HOLDING OVER

Should Tenant (or any subtenant, assignee or other party occupying the Premises
by, through, under, or with the permission of Tenant), fail to vacate and
surrender all or any portion of the Premises upon expiration or termination of
this Lease or termination of Tenant’s right to possession of the Premises, in
the condition required under this Lease, without Landlord’s written consent,
Tenant and/or such other parties shall, at Landlord’s option (which option
Landlord may elect by notice to Tenant and/or such other parties at any time
before or after such expiration or termination and regardless of whether
Landlord has accepted rent during any holdover period), become either a tenant
at sufferance or a month-to-month tenant upon each and all of the terms herein
provided as may be applicable to such a tenancy and any such holding over shall
not constitute an extension of this Lease (and any such tenancy shall be a
tenancy at sufferance unless and until Landlord exercises the foregoing option
to create a month-to-month tenancy). During such holding over, Tenant shall pay
(and any such other parties shall be jointly and severally obligated to pay) in
advance, monthly, Basic Rental at a rate equal to one and one half (1.5) times
the rate in effect for the last month of the Term of this Lease, in addition to,
and not in lieu of, all other payments required to be made by Tenant hereunder
including but not limited to Tenant’s Proportionate Share of Direct Costs. The
parties agree that it would be impracticable or extremely difficult to fix
Landlord’s actual damages for such holding over and that the foregoing increase
in the rate of Basic Rental for holding over is a fair estimate and liquidation
of such actual damages. Nothing contained in this Article 5 shall be construed
as consent by Landlord to any holding over of the Premises by Tenant or any
other parties, and Landlord expressly reserves the right to require, without
prior notice, Tenant and/or such other parties to vacate and surrender
possession of the Premises to Landlord in the condition required under this
Lease upon the expiration or earlier termination of the Term or Tenant’s right
to possession, or during any tenancy at sufferance thereafter. Any
month-to-month tenancy created hereunder may be terminated by Tenant or Landlord
giving the other party at least thirty (30) days notice; provided such notice
period shall not prevent Landlord from terminating the right to possession of
the Premises earlier based on an Event of Default as provided in Articles 19 and
20. If Tenant or any other party fails to vacate and surrender the Premises upon
the expiration or termination of this Lease and/or Tenant’s right to possession
of the Premises, in the condition required under this Lease, Tenant agrees to
indemnify, defend and hold Landlord harmless from and against all costs, loss,
expense or liability relating to or arising out of any claims made by any
succeeding tenant with whom Landlord has entered into a lease for all or a
portion of the Premises and related real estate brokers’ claims and attorney’s
fees and costs.

ARTICLE 6

OTHER TAXES

Tenant shall pay, prior to delinquency, all taxes assessed against or levied
upon trade fixtures, furnishings, equipment and all other personal property of
Tenant located in the Premises. In the event any or all of Tenant’s trade
fixtures, furnishings, equipment and other personal property shall be assessed
and taxed with property of Landlord, or if the cost or value of any leasehold
improvements in the Premises exceeds the cost or value of a Project-standard
buildout as determined by Landlord and, as a result, real property taxes for the
Project are increased, Tenant shall pay to Landlord, within ten (10) days after
delivery to Tenant by Landlord of a written statement setting forth such amount,
the amount of such taxes applicable to Tenant’s property or above-standard
improvements. Tenant shall assume and pay to Landlord at the time Basic Rental
next becomes due (or if assessed after the expiration of the Term, then within
ten (10) days), any excise, sales, use, rent, occupancy, garage, parking, gross
receipts or other taxes (other than net income taxes) which may be assessed
against or levied upon Landlord on account of the letting of the Premises or the
payment of Basic Rental or any other sums due or payable hereunder, and which
Landlord may be required to pay or collect under any law now in

 

-7-



--------------------------------------------------------------------------------

effect or hereafter enacted. In addition to Tenant’s obligation pursuant to the
immediately preceding sentence, Tenant shall pay directly to the party or entity
entitled thereto all business license fees, gross receipts taxes and similar
taxes and impositions which may from time to time be assessed against or levied
upon Tenant, as and when the same become due and before delinquency.
Notwithstanding anything to the contrary contained herein, any sums payable by
Tenant under this Article 6 shall not be included in the computation of “Tax
Costs.”

ARTICLE 7

USE

Tenant shall use and occupy the Premises only for the use set forth in
Article 1.G. of the Basic Lease Provisions and shall not use or occupy the
Premises or permit the same to be used or occupied for any other purpose without
the prior written consent of Landlord, which consent may be given or withheld in
Landlord’s sole and absolute discretion, and Tenant agrees that it will use the
Premises in such a manner so as not to interfere with or infringe upon the
rights of other tenants or occupants in the Project. Tenant shall, at its sole
cost and expense, use its best efforts to promptly comply with all laws,
statutes, ordinances, governmental regulations or requirements now in force or
which may hereafter be in force relating to or affecting (i) the condition, use
or occupancy of the Premises or the Project (excluding structural changes to the
Project not related to Tenant’s particular use of the Premises), and
(ii) improvements installed or constructed in the Premises by or for the benefit
of Tenant. Except for meetings and other occasional events, Tenant shall not
routinely permit more than six (6) people per one thousand (1,000) rentable
square feet of the Premises to occupy the Premises at any time. Tenant shall not
do or permit to be done anything which would invalidate or increase the cost of
any insurance policy covering the Project and/or the property located therein
and Tenant shall comply with all rules, orders, regulations and requirements of
any organization which sets out standards, requirements or recommendations
commonly referred to by major fire insurance underwriters, and Tenant shall
promptly upon demand reimburse Landlord for any additional premium charges for
any such insurance policy assessed or increased by reason of Tenant’s failure to
comply with the provisions of this Article 7. Tenant shall use its best efforts
to comply with Landlord’s reasonable sustainability practices, policies and
procedures.

ARTICLE 8

CONDITION OF PREMISES

Tenant hereby agrees that except as provided in the Tenant Work Letter attached
hereto as Exhibit “D” and made a part hereof, the Premises shall be taken “as
is” and Tenant hereby agrees and warrants that it has investigated and inspected
the condition of the Premises and the suitability of same for Tenant’s purposes,
and Tenant does hereby waive and disclaim any objection to, cause of action
based upon, or claim that its obligations hereunder should be reduced or limited
because of the suitability of the Premises or Project for Tenant’s purposes.
Tenant acknowledges that neither Landlord nor any agent nor any employee of
Landlord has made any representations or warranty with respect to the Premises
or the Project or with respect to the suitability of either for the conduct of
Tenant’s business and Tenant expressly warrants and represents that Tenant has
relied solely on its own investigation and inspection of the Premises in its
decision to enter into this Lease and let the Premises. Nothing contained herein
is intended to, nor shall, obligate Landlord to implement sustainability
practices for the Project or to seek certification under, or make modifications
in order to obtain, a certification from LEED or any other comparable
certification. The Premises shall be initially improved as provided in, and
subject to, the Tenant Work Letter attached hereto as Exhibit “D” and made a
part hereof. The existing leasehold improvements in the Premises as of the date
of this Lease, together with the Improvements (as defined in the Tenant Work
Letter) may be collectively referred to herein as the “Tenant Improvements.” The
taking of possession of the Premises by Tenant, unless otherwise agreed to in
writing by Landlord and Tenant, shall conclusively establish that the Premises
and the Project were at such time in satisfactory condition.

 

-8-



--------------------------------------------------------------------------------

ARTICLE 9

REPAIRS AND ALTERATIONS

(a) Landlord’s Obligations. Landlord shall maintain the structural portions of
the Project, including the foundation, floor/ceiling slabs, roof, curtain wall,
exterior glass, columns, beams, shafts, stairs, stairwells, elevator cabs and
common areas, and shall also maintain and repair the basic mechanical,
electrical, life safety, plumbing, sprinkler systems and heating, ventilating
and air-conditioning systems (provided, however, that Landlord’s obligation with
respect to any such systems shall be to repair and maintain those portions of
the systems located in the core of the Project or in other areas outside of the
Premises, but Tenant shall be responsible to repair and maintain any
distribution of such systems throughout the Premises).

(b) Tenant’s Obligations. Except as expressly provided as Landlord’s obligation
in this Article 9, Tenant shall use its best efforts to keep the Premises in
good condition and repair and in compliance with Landlord’s sustainability
practices. All damage or injury to the Premises or the Project resulting from
the act or negligence of Tenant, its employees, agents or visitors, guests,
invitees or licensees or by the use of the Premises, shall be promptly repaired
by Tenant at its sole cost and expense, to the satisfaction of Landlord;
provided, however, that for damage to the Project as a result of casualty or for
any repairs that may impact the mechanical, electrical, plumbing, heating,
ventilation or air-conditioning systems of the Project, Landlord shall have the
right (but not the obligation) to select the contractor and oversee all such
repairs. Landlord may make any repairs which are not promptly made by Tenant
after Tenant’s receipt of written notice and the reasonable opportunity of
Tenant to make said repair within five (5) business days from receipt of said
written notice, and charge Tenant for the cost thereof, which cost shall be paid
by Tenant within five (5) days from invoice from Landlord. Tenant shall be
responsible for the design and function of all non-standard improvements of the
Premises, whether or not installed by Landlord at Tenant’s request. Tenant
waives all rights to make repairs at the expense of Landlord, or to deduct the
cost thereof from the rent.

(c) Alterations. Tenant shall make no alterations, installations, changes or
additions in or to the Premises or the Project (collectively, “Alterations”)
without Landlord’s prior written consent. Without limitation as to other grounds
for Landlord withholding its consent to any proposed Alteration, Landlord may
withhold its consent to a proposed Alteration if Landlord determines that such
Alteration is not compatible with any existing or planned future certification
of the Project under the LEED rating system (or other applicable certification
standard). Any Alterations approved by Landlord must be performed in accordance
with the terms hereof, using only contractors or mechanics approved by Landlord
in writing and upon the approval by Landlord in writing of fully detailed and
dimensioned plans and specifications pertaining to the Alterations in question,
to be prepared and submitted by Tenant at its sole cost and expense. Tenant
shall at its sole cost and expense obtain all necessary approvals and permits
pertaining to any Alterations approved by Landlord. Tenant shall cause all
Alterations to be performed in a good and workmanlike manner, in conformance
with all applicable federal, state, county and municipal laws, rules and
regulations, pursuant to a valid building permit, and in conformance with
Landlord’s construction rules and regulations. If Landlord, in approving any
Alterations, specifies a commencement date therefor, Tenant shall not commence
any work with respect to such Alterations prior to such date. Tenant hereby
agrees to indemnify, defend, and hold Landlord free and harmless from all liens
and claims of lien, and all other liability, claims and demands arising out of
any work done or material supplied to the Premises by or at the request of
Tenant in connection with any Alterations.

(d) Insurance; Liens. Prior to the commencement of any Alterations, Tenant shall
provide Landlord with evidence that Tenant carries “Builder’s All Risk”
insurance in an amount approved by Landlord covering the construction of such
Alterations, and such other insurance as Landlord may reasonably require, it
being understood that all such Alterations shall be insured by Tenant pursuant
to Article 14 of this Lease immediately upon completion thereof. In addition,
Landlord may, in its discretion, require Tenant to obtain a release of a
mechanic’s lien to ensure the lien free completion of such Alterations and
naming Landlord as a co-obligee.

(e) Costs and Fees; Removal. If permitted Alterations are made, they shall be
made at Tenant’s sole cost and expense and shall be and become the property of
Landlord, except that Landlord may, by written notice to Tenant given prior to
the end of the Term, require Tenant at Tenant’s expense to remove all
partitions, counters, railings, Improvements and other

 

-9-



--------------------------------------------------------------------------------

Alterations from the Premises (but not standard office improvements), and to
repair any damage to the Premises and the Project caused by such removal. Any
and all reasonable costs attributable to or related to the applicable building
codes of the city in which the Project is located (or any other authority having
jurisdiction over the Project) arising from Tenant’s plans, specifications,
improvements, Alterations or otherwise shall be paid by Tenant at its sole cost
and expense. With regard to repairs, Alterations or any other work arising from
or related to this Article 9, Landlord shall be entitled to receive an
administrative/coordination fee (which fee shall be reasonably calculated and
shall not exceed five percent (5%) of the cost of the work). The construction of
initial improvements to the Premises shall be governed by the terms of the
Tenant Work Letter and not the terms of this Article 9, except as expressly
provided in the first sentence of this Section 9(e).

ARTICLE 10

LIENS

Tenant shall keep the Premises and the Project free from any mechanics’ liens,
vendors liens or any other liens arising out of any work performed, materials
furnished or obligations incurred by Tenant, and Tenant agrees to defend,
indemnify and hold Landlord harmless from and against any such lien or claim or
action thereon, together with costs of suit and reasonable attorneys’ fees and
costs incurred by Landlord in connection with any such claim or action. Before
commencing any work of alteration, addition or improvement to the Premises,
Tenant shall give Landlord at least ten (10) business days’ written notice of
the proposed commencement of such work. In the event that there shall be
recorded against the Premises or the Project or the property of which the
Premises is a part any claim or lien arising out of any such work performed,
materials furnished or obligations incurred by Tenant and such claim or lien
shall not be removed or discharged within ten (10) days of filing, Landlord
shall have the right but not the obligation to pay and discharge said lien
without regard to whether such lien shall be lawful or correct (in which case
Tenant shall reimburse Landlord for any such payment made by Landlord within ten
(10) days following written demand), or to require that Tenant promptly deposit
with Landlord in cash, lawful money of the United States, […***…] of the amount
of such claim, which sum may be retained by Landlord until such claim shall have
been removed of record or until judgment shall have been rendered on such claim
and such judgment shall have become final, at which time Landlord shall have the
right to apply such deposit in discharge of the judgment on said claim and any
costs, including attorneys’ fees and costs incurred by Landlord, and shall remit
the balance thereof to Tenant.

ARTICLE 11

PROJECT SERVICES

(a) Basic Services. Landlord agrees to furnish to the Premises, at a cost to be
included in Operating Costs, from 8:00 a.m. to 6:00 p.m. Mondays through
Fridays, excepting national holidays, air conditioning and heat all in such
reasonable quantities as in the judgment of Landlord is reasonably necessary for
the comfortable occupancy of the Premises, per the applicable code. In addition,
Landlord shall provide electric current for normal lighting and normal office
machines, elevator service and water on the same floor as the Premises for
lavatory and drinking purposes in such reasonable quantities as in the judgment
of Landlord is reasonably necessary for general office use and in compliance
with applicable codes. Electricity for the Premises (excluding electricity in
order to power the Project’s heating, ventilation and air conditioning system)
shall be separately metered and Tenant shall make payment directly to the entity
providing such electricity. Tenant shall use its best efforts to cooperate with
Landlord’s efforts to cause the utilities for the Project to comply with
Landlord’s sustainability practices. Such efforts may include, without
limitation, the use of energy efficient bulbs in task lighting, energy efficient
lighting controls and measures to avoid over-lighting interior spaces.
Janitorial and maintenance services shall be furnished five (5) days per week,
excepting national holidays. Tenant shall comply with all reasonable rules and
regulations which Landlord may establish for the proper functioning and
protection of the common area air conditioning, heating, elevator, electrical,
intrabuilding cabling and wiring and plumbing systems. Landlord shall provide
security services reasonably determined by Landlord to be consistent with
Class A northern suburban office complexes of similar size. Landlord shall not
be liable for, and except as provided in Section 11(h) below, there shall be no
rent abatement as a result of, any stoppage, reduction or interruption of any
such services caused by

 

***Confidential Treatment Requested

 

-10-



--------------------------------------------------------------------------------

governmental rules, regulations or ordinances, riot, strike, labor disputes,
breakdowns, accidents, necessary repairs or other cause. Except as specifically
provided in this Article 11, Tenant agrees to pay for all utilities and other
services utilized by Tenant and any additional building services furnished to
Tenant which are not uniformly furnished to all tenants of the Project, at the
rate generally charged by Landlord to tenants of the Project for such utilities
or services.

(b) Excess Usage. Tenant will not, without the prior written consent of
Landlord, use any apparatus or device in the Premises which will in any way
increase the amount of electricity or water usually furnished or supplied for
use of the Premises as general office space; nor connect any apparatus, machine
or device with water pipes or electric current (except through existing
electrical outlets in the Premises), for the purpose of using electric current
or water. Tenant shall promptly respond to all reasonable informational requests
made by Landlord from time to time regarding Landlord’s reporting requirements
under the LEED rating system (or other applicable certification standard)
including, without limitation, informational requests regarding Tenant’s utility
usage.

(c) Additional Electrical Service. If Tenant shall require electric current in
excess of that which Landlord is obligated to furnish under Section 11(a) above,
Tenant shall first obtain the written consent of Landlord, which Landlord may
refuse in its sole and absolute discretion. Additionally, Landlord may cause an
electric current meter or submeter to be installed in or about the Premises to
measure the amount of any such excess electric current consumed by Tenant in the
Premises. The cost of any such meter and of installation, maintenance and repair
thereof shall be paid for by Tenant and Tenant agrees to pay to Landlord,
promptly upon demand therefor by Landlord, for all such excess electric current
consumed by any such use as shown by said meter at the rates charged for such
service by the city in which the Project is located or the local public utility,
as the case may be, furnishing the same, plus any additional expense incurred by
Landlord in keeping account of the electric current so consumed.

(d) HVAC Balance. If any lights, machines or equipment (including but not
limited to computers and computer systems and appurtenances) are used by Tenant
in the Premises which materially affect the temperature otherwise maintained by
the air conditioning system, or generate substantially more heat in the Premises
than would be generated by the building standard lights and usual office
equipment, Landlord shall have the right to install any machinery and equipment
which Landlord reasonably deems necessary to restore temperature balance,
including but not limited to modifications to the standard air conditioning
equipment, and the cost thereof, including the cost of installation and any
additional cost of operation and maintenance occasioned thereby, shall be paid
by Tenant to Landlord upon demand by Landlord.

(e) Telecommunications. Upon request from Tenant from time to time, Landlord
will provide Tenant with a listing of telecommunications and media service
providers serving the Project, and Tenant shall have the right to contract
directly with the providers of its choice. In any event, however, Tenant must
retain Landlord’s designated vendor for use of the Project’s risers. If Tenant
wishes to contract with or obtain service from any provider which does not
currently serve the Project or wishes to obtain from an existing carrier
services which will require the installation of additional equipment, such
provider must, prior to providing service, enter into a written agreement with
Landlord setting forth the terms and conditions of the access to be granted to
such provider. In considering the installation of any new or additional
telecommunications cabling or equipment at the Project, Landlord will consider
all relevant factors in a reasonable and non-discriminatory manner, including,
without limitation, the existing availability of services at the Project, the
impact of the proposed installations upon the Project and its operations and the
available space and capacity for the proposed installations. Landlord may also
consider whether the proposed service may result in interference with or
interruption of other services at the Project or the business operations of
other tenants or occupants of the Project. In no event shall Landlord be
obligated to incur any costs or liabilities in connection with the installation
or delivery of telecommunication services or facilities at the Project. All such
installations shall be subject to Landlord’s prior approval and shall be
performed in accordance with the terms of Article 9. If Landlord approves the
proposed installations in accordance with the foregoing, Landlord will deliver
its standard form agreement upon request and will use commercially reasonable
efforts to promptly enter into an agreement on reasonable and non-discriminatory
terms with a qualified, licensed and reputable

 

-11-



--------------------------------------------------------------------------------

carrier confirming the terms of installation and operation of telecommunications
equipment consistent with the foregoing.

(f) After-Hours Use. If Tenant requires heating, ventilation and/or air
conditioning during times other than the times provided in Section 11(a) above,
Tenant shall give Landlord such advance notice as Landlord shall reasonably
require and shall pay Landlord’s standard charge for such after-hours use, which
rate is currently $100.00 per hour for air conditioning and $80.00 per hour for
heating.

(g) Reasonable Charges. Landlord may impose a reasonable charge for any
utilities or services (other than electric current and heating, ventilation
and/or air conditioning which shall be governed by Sections 11(c) and (f) above)
utilized by Tenant in excess of the amount or type that Landlord reasonably
determines is typical for general office use.

(h) Abatement Events. An “Abatement Event” shall be defined as an event that
prevents Tenant from using the Premises or any portion thereof, as a result of
any failure to provide services or access to the Premises, where (i) Tenant does
not actually use the Premises or such portion thereof, and (ii) such event is
not caused by the negligence or willful misconduct of Tenant, its agents,
employees or contractors. Tenant shall give Landlord notice (“Abatement Notice”)
of any such Abatement Event, and if such Abatement Event continues beyond the
“Eligibility Period” (as that term is defined below), then the Basic Rental and
Tenant’s Proportionate Share of Direct Costs and Tenant’s obligation to pay for
parking shall be abated entirely or reduced, as the case may be, after
expiration of the Eligibility Period for such time that Tenant continues to be
so prevented from using, and does not use, the Premises or a portion thereof, in
the proportion that the rentable area of the portion of the Premises that Tenant
is prevented from using, and does not use, bears to the total rentable area of
the Premises. The term “Eligibility Period” shall mean a period of five
(5) consecutive business days after Landlord’s receipt of any Abatement
Notice(s). Such right to abate Basic Rental and Tenant’s Proportionate Share of
Direct Costs and Tenant’s obligation to pay for parking shall be Tenant’s sole
and exclusive remedy at law or in equity for an Abatement Event. If a fire or
other casualty results in Tenant’s inability to use the Premises or a portion
thereof, the terms and conditions of Article 16 below shall apply rather than
this Section 11(h).

ARTICLE 12

RIGHTS OF LANDLORD

(a) Right of Entry. Landlord and its agents shall have the right to enter the
Premises upon twenty-four (24) hours prior notice (except that no notice shall
be required in the case of an emergency or regularly scheduled service (such as
janitorial)) for the purpose of cleaning the Premises, examining or inspecting
the same, serving or posting and keeping posted thereon notices as provided by
law, or which Landlord deems necessary for the protection of Landlord or the
Project, showing the same to prospective tenants (but as to prospective tenants,
only during the last nine (9) months of the Term or the Option Term, if
applicable, or at any time in which Tenant is in default under this Lease after
expiration of applicable cure periods), lenders or purchasers of the Project, in
the case of an emergency, and for making such alterations, repairs, improvements
or additions to the Premises or to the Project as Landlord may deem necessary or
desirable. If Tenant shall not be personally present to open and permit an entry
into the Premises at any time when such an entry by Landlord is necessary or
permitted hereunder, Landlord may enter by means of a master key, or may
forcibly enter in the case of an emergency, in each event without liability to
Tenant and without affecting this Lease.

(b) Maintenance Work. Landlord reserves the right from time to time, but subject
to payment by and/or reimbursement from Tenant as otherwise provided herein:
(i) to install, use, maintain, repair, replace, relocate and control for service
to the Premises and/or other parts of the Project pipes, ducts, conduits, wires,
cabling, appurtenant fixtures, equipment spaces and mechanical systems, wherever
located in the Premises or the Project, (ii) to alter, close or relocate any
facility in the Premises or the common areas or otherwise conduct any of the
above activities for the purpose of complying with a general plan for fire/life
safety for the Project or otherwise, and (iii) to comply with any federal, state
or local law, rule or order. Landlord shall attempt to perform any such work
with the least inconvenience to Tenant as is reasonably practicable, but in no
event shall Tenant be permitted to withhold or reduce Basic Rental or other
charges due hereunder as a result of same, make any claim for constructive
eviction or

 

-12-



--------------------------------------------------------------------------------

otherwise make any claim against Landlord for interruption or interference with
Tenant’s business and/or operations.

(c) Rooftop. If Tenant desires to use the rooftop of the Project for any
purpose, including the installation of communication equipment to be used from
the Premises, such rights will be granted in Landlord’s sole discretion and
Tenant must negotiate the terms of any rooftop access with Landlord or the
rooftop management company or lessee holding rights to the rooftop from time to
time. Any rooftop access granted to Tenant will be at prevailing rates and will
be governed by the terms of a separate written agreement or an amendment to this
Lease.

ARTICLE 13

INDEMNITY; EXEMPTION OF LANDLORD FROM LIABILITY

(a) Indemnity. Tenant shall indemnify, defend and hold Landlord, Arden Realty,
Inc., their subsidiaries, partners, parental or other affiliates and their
respective members, shareholders, officers, directors, employees and contractors
(collectively, “Landlord Parties”) harmless from any and all claims arising from
Tenant’s use of the Premises or the Project or from the conduct of its business
or from any activity, work or thing which may be permitted or suffered by Tenant
in or about the Premises or the Project and shall further indemnify, defend and
hold Landlord and the Landlord Parties harmless from and against any and all
claims arising from any breach or default in the performance of any obligation
on Tenant’s part to be performed under this Lease or arising from any negligence
or willful misconduct of Tenant or any of its agents, contractors, employees or
invitees, patrons, customers or members in or about the Project and from any and
all costs, attorneys’ fees and costs, expenses and liabilities incurred in the
defense of any claim or any action or proceeding brought thereon, including
negotiations in connection therewith. Tenant hereby assumes all risk of damage
to property or injury to persons in or about the Premises from any cause, and
Tenant hereby waives all claims in respect thereof against Landlord and the
Landlord Parties (including all rights of contribution to the extent not
prohibited by Illinois law, including but not limited to contribution claims
under the Illinois Joint Tortfeasor Contribution Act, 740 ILCS 100/0.01 et
seq.), except for: (i) damage to property to the extent caused by the
negligence, gross negligence, or willful misconduct of Landlord or the Landlord
Parties and is not covered, or required to be covered under this Lease, by
Tenant’s insurance (which for purposes hereof shall be deemed to include any
deductibles and self-insurance amounts), or (ii) injury to persons caused by the
negligence or willful misconduct of Landlord or the Landlord Parties.

(b) Exemption of Landlord from Liability. Landlord and the Landlord Parties
shall not be liable for injury to Tenant’s business, or loss of income
therefrom, however occurring (including, without limitation, from any failure or
interruption of services or utilities or as a result of Landlord’s negligence),
or, except in connection with damage or injury resulting from the gross
negligence or willful misconduct of Landlord or the Landlord Parties that is not
covered, or required to covered under this Lease, by Tenant’s insurance (which
for purposes hereof shall be deemed to include any deductibles and
self-insurance amounts), for damage that may be sustained by the goods, wares,
merchandise or property of Tenant, its employees, invitees, customers, agents,
or contractors, or any other person in, on or about the Premises directly or
indirectly caused by or resulting from any cause whatsoever, including, but not
limited to, fire, steam, electricity, gas, water, or rain which may leak or flow
from or into any part of the Premises, or from the breakage, leakage,
obstruction or other defects of the pipes, sprinklers, wires, appliances,
plumbing, air conditioning, light fixtures, or mechanical or electrical systems,
or from intrabuilding cabling or wiring, whether such damage or injury results
from conditions arising upon the Premises or upon other portions of the Project
or from other sources or places and regardless of whether the cause of such
damage or injury or the means of repairing the same is inaccessible to Tenant.
Landlord and the Landlord Parties shall not be liable to Tenant for any damages
arising from any willful or negligent action or inaction of any other tenant of
the Project.

(c) Security. Tenant acknowledges that Landlord’s election whether or not to
provide any type of mechanical surveillance or security personnel whatsoever in
the Project is solely within Landlord’s discretion; Landlord and the Landlord
Parties shall have no duty or liability in connection with the provision, or
lack, of such services, and Tenant hereby agrees to hold Landlord and the
Landlord Parties harmless with regard to any such potential or actual claim.

 

-13-



--------------------------------------------------------------------------------

Landlord and the Landlord Parties shall not be liable for losses due to theft,
vandalism, or like causes. Tenant shall defend, indemnify, and hold Landlord and
the Landlord Parties harmless from and against any such claims made by any
employee, licensee, invitee, contractor, agent or other person whose presence
in, on or about the Premises or the Project is attendant to the business of
Tenant; this obligation shall not be limited by any worker’s compensation
statute or regulation and Tenant hereby waives any such limitation for purposes
hereof.

ARTICLE 14

INSURANCE

(a) Tenant’s Insurance. Tenant, shall at all times during the Term of this
Lease, and at its own cost and expense, procure and continue in force the
following insurance coverage: (i) Commercial General Liability Insurance,
written on an occurrence basis, with a combined single limit for bodily injury
and property damages of not less than […***…] per occurrence and […***…] in the
annual aggregate, including products liability coverage if applicable, owners
and contractors protective coverage, blanket contractual coverage including both
oral and written contracts, and personal injury coverage, covering the insuring
provisions of this Lease and the performance of Tenant of the indemnity and
exemption of Landlord from liability agreements set forth in Article 13 hereof;
(ii) a policy of standard fire, extended coverage and special extended coverage
insurance (all risks), including a vandalism and malicious mischief endorsement,
sprinkler leakage coverage and earthquake sprinkler leakage where sprinklers are
provided in an amount equal to the full replacement value new without deduction
for depreciation of all (A) Tenant Improvements, Alterations, fixtures and other
improvements in the Premises, including but not limited to all mechanical,
plumbing, heating, ventilating, air conditioning, electrical, telecommunication
and other equipment, systems and facilities, and (B) trade fixtures, furniture,
equipment and other personal property installed by or at the expense of Tenant;
(iii) Worker’s Compensation coverage as required by law; and (iv) business
interruption, loss of income and extra expense insurance covering any failure or
interruption of Tenant’s business equipment (including, without limitation,
telecommunications equipment) and covering all other perils, failures or
interruptions sufficient to cover a period of interruption of not less than
twelve (12) months. Tenant shall carry and maintain during the entire Term
(including any option periods, if applicable), at Tenant’s sole cost and
expense, increased amounts of the insurance required to be carried by Tenant
pursuant to this Article 14 and such other reasonable types of insurance
coverage and in such reasonable amounts covering the Premises and Tenant’s
operations therein, as may be reasonably required by Landlord.

(b) Form of Policies. The aforementioned minimum limits of policies and Tenant’s
procurement and maintenance thereof shall in no event limit the liability of
Tenant hereunder. The Commercial General Liability Insurance policy shall name
Landlord, the Landlord Parties, Landlord’s property manager, Landlord’s
lender(s) and such other persons or firms as Landlord reasonably specifies from
time to time, as additional insureds with an appropriate endorsement to the
policy(s). All such insurance policies carried by Tenant shall be with companies
having a rating of not less than A-VIII in Best’s Insurance Guide. Tenant shall
furnish to Landlord, from the insurance companies, or cause the insurance
companies to furnish, certificates of coverage. The deductible under each such
policy shall be reasonably acceptable to Landlord. No such policy shall be
cancelable or subject to reduction of coverage or other modification or
cancellation except after thirty (30) days prior written notice to Landlord by
the insurer. All such policies shall be endorsed to agree that Tenant’s policy
is primary and that any insurance carried by Landlord is excess and not
contributing with any Tenant insurance requirement hereunder. Tenant shall, at
least twenty (20) days prior to the expiration of such policies, furnish
Landlord with renewals or binders. Tenant agrees that if Tenant does not take
out and maintain such insurance or furnish Landlord with renewals or binders in
a timely manner, Landlord may (but shall not be required to) procure said
insurance on Tenant’s behalf and charge Tenant the reasonable cost thereof,
which amount shall be payable by Tenant upon demand with interest (at the rate
set forth in Section 20(e) below) from the date such sums are expended. Tenant
shall have the right to provide such insurance coverage pursuant to blanket
policies obtained by Tenant, provided such blanket policies expressly afford
coverage to the Premises and to Tenant as required by this Lease.

(c) Landlord’s Insurance. Landlord may, as a cost to be included in Operating
Costs, procure and maintain at all times during the Term of this Lease, a policy
or policies of

 

***Confidential Treatment Requested

 

-14-



--------------------------------------------------------------------------------

insurance covering loss or damage to the Project in the amount of the full
replacement cost without deduction for depreciation thereof, providing
protection against all perils included within the classification of fire and
extended coverage, vandalism coverage and malicious mischief, sprinkler leakage,
water damage, and special extended coverage on the building. Additionally,
Landlord may carry: (i) Bodily Injury and Property Damage Liability Insurance
and/or Excess Liability Coverage Insurance; and (ii) Earthquake and/or Flood
Damage Insurance; and (iii) Rental Income Insurance; and (iv) any other forms of
insurance Landlord may deem appropriate or any lender may require. The costs of
all insurance carried by Landlord shall be included in Operating Costs.

(d) Waiver of Subrogation. Landlord and Tenant each agree to require their
respective insurers issuing the insurance described in Sections 14(a)(ii),
14(a)(iv) and the first sentence of Section 14(c), to waive any rights of
subrogation that such companies may have against the other party. Tenant hereby
waives any right that Tenant may have against Landlord and Landlord hereby
waives any right that Landlord may have against Tenant as a result of any loss
or damage to the extent such loss or damage is insurable under such policies.

(e) Compliance with Insurance Requirements. Tenant agrees that it will not, at
any time, during the Term of this Lease, carry any stock of goods or do anything
in or about the Premises that will in any way tend to increase the insurance
rates upon the Project. Tenant agrees to pay Landlord forthwith upon demand the
amount of any increase in premiums for insurance that may be carried during the
Term of this Lease, or the amount of insurance to be carried by Landlord on the
Project resulting from the foregoing, or from Tenant doing any act in or about
the Premises that does so increase the insurance rates, whether or not Landlord
shall have consented to such act on the part of Tenant. If Tenant installs upon
the Premises any electrical equipment which causes an overload of electrical
lines of the Premises, Tenant shall at its own cost and expense, in accordance
with all other Lease provisions (specifically including, but not limited to, the
provisions of Article 9, 10 and 11 hereof), make whatever changes are necessary
to comply with requirements of the insurance underwriters and any governmental
authority having jurisdiction thereover, but nothing herein contained shall be
deemed to constitute Landlord’s consent to such overloading. Tenant shall, at
its own expense, comply with all insurance requirements applicable to the
Premises including, without limitation, the installation of fire extinguishers
or an automatic dry chemical extinguishing system.

ARTICLE 15

ASSIGNMENT AND SUBLETTING

Tenant shall have no power to, either voluntarily, involuntarily, by operation
of law or otherwise, sell, assign, transfer or hypothecate this Lease, or sublet
the Premises or any part thereof, or permit the Premises or any part thereof to
be used or occupied by anyone other than Tenant or Tenant’s employees without
the prior written consent of Landlord. If Tenant is a corporation,
unincorporated association, partnership or limited liability company, the sale,
assignment, transfer or hypothecation of any class of stock or other ownership
interest in such corporation, association, partnership or limited liability
company in excess of twenty-five percent (25%) in the aggregate shall be deemed
a “Transfer” within the meaning and provisions of this Article 15. Tenant may
transfer its interest pursuant to this Lease only upon the following express
conditions, which conditions are agreed by Landlord and Tenant to be reasonable:

(a) That the proposed Transferee (as hereinafter defined) shall be subject to
the prior written consent of Landlord; without limiting the generality of the
foregoing, Landlord may deny such consent if:

(i) The use to be made of the Premises by the proposed Transferee is (a) a use
which conflicts with any so-called “exclusive” then in favor of another tenant
of the Project or any other buildings which are in the same complex as the
Project, or (b) a use that is not compatible with the existing certification or
a planned future certification of the Project under the LEED rating system (or
other applicable certification standard), or (c) a use which would be prohibited
by any other portion of this Lease (including but not limited to any Rules and
Regulations then in effect);

 

-15-



--------------------------------------------------------------------------------

(ii) The financial responsibility of the proposed Transferee is not reasonably
satisfactory to Landlord or in any event not at least equal to the financial
responsibility possessed by Tenant as of the date of execution of this Lease;

(iii) The proposed Transferee is either a governmental agency or instrumentality
thereof; or

(iv) Either the proposed Transferee or any person or entity which directly or
indirectly controls, is controlled by or is under common control with the
proposed Transferee (A) occupies space in the Project at the time of the request
for consent, or (B) is negotiating with Landlord to lease space in the Project.

(b) Upon Tenant’s submission of a request for Landlord’s consent to any such
Transfer, Tenant shall pay to Landlord Landlord’s then standard processing fee
and reasonable attorneys’ fees and costs incurred in connection with the
proposed Transfer, which the parties hereby stipulate to be $1,500.00, unless
Landlord provides to Tenant evidence that Landlord has reasonably incurred
greater costs in connection with the proposed Transfer;

(c) That the proposed Transferee shall execute an agreement pursuant to which it
shall agree to perform faithfully and be bound by all of the terms, covenants,
conditions, provisions and agreements of this Lease applicable to that portion
of the Premises so transferred; and

(d) That an executed duplicate original of said assignment and assumption
agreement or other Transfer on a form reasonably approved by Landlord, shall be
delivered to Landlord within five (5) days after the execution thereof, and that
such Transfer shall not be binding upon Landlord until the delivery thereof to
Landlord and the execution and delivery of Landlord’s consent thereto. It shall
be a condition to Landlord’s consent to any subleasing, assignment or other
transfer of part or all of Tenant’s interest in the Premises (“Transfer”) that
(i) upon Landlord’s consent to any Transfer, Tenant shall pay and continue to
pay Landlord […***…] of any “Transfer Premium” (defined below), received by
Tenant from the transferee; (ii) any sublessee of part or all of Tenant’s
interest in the Premises shall agree that in the event Landlord gives such
sublessee notice that Tenant is in default under this Lease, such sublessee
shall thereafter make all sublease or other payments directly to Landlord, which
will be received by Landlord without any liability whether to honor the sublease
or otherwise (except to credit such payments against sums due under this Lease),
and any sublessee shall agree to attorn to Landlord or its successors and
assigns at their request should this Lease be terminated for any reason, except
that in no event shall Landlord or its successors or assigns be obligated to
accept such attornment; (iii) any such Transfer and consent shall be effected on
forms supplied by Landlord and/or its legal counsel; (iv) Landlord may require
that Tenant not then be in default hereunder in any respect; and (v) Tenant or
the proposed subtenant or assignee (collectively, “Transferee”) shall agree to
pay Landlord, upon demand, as Additional Rent, a sum equal to the additional
costs, if any, incurred by Landlord for maintenance and repair as a result of
any change in the nature of occupancy caused by such subletting or assignment.
“Transfer Premium” shall mean all rent, Additional Rent or other consideration
payable by a Transferee in connection with a Transfer in excess of the Basic
Rental and Direct Costs payable by Tenant under this Lease during the term of
the Transfer and if such Transfer is for less than all of the Premises, the
Transfer Premium shall be calculated on a rentable square foot basis. In any
event, the Transfer Premium shall be calculated after deducting the reasonable
expenses incurred by Tenant for (1) any changes, alterations and improvements to
the Premises paid for by Tenant and approved by Landlord in connection with the
Transfer, (2) any other out-of-pocket monetary concessions provided by Tenant to
the Transferee, and (3) any brokerage commissions paid for by Tenant in
connection with the Transfer. The calculation of “Transfer Premium” shall also
include, but not be limited to, key money, bonus money or other cash
consideration paid by a Transferee to Tenant in connection with such Transfer,
and any payment in excess of fair market value for services rendered by Tenant
to the Transferee and any payment in excess of fair market value for assets,
fixtures, inventory, equipment, or furniture transferred by Tenant to the
Transferee in connection with such Transfer. Any Transfer of this Lease which is
not in compliance with the provisions of this Article 15 shall be voidable by
written notice from Landlord and shall, at the option of Landlord, terminate
this Lease. In no event shall the consent by Landlord to any Transfer be
construed as relieving Tenant or any Transferee from obtaining the express
written consent of Landlord to any further Transfer, or as releasing Tenant from
any liability or obligation hereunder whether or not then accrued and Tenant
shall continue to be

 

***Confidential Treatment Requested

 

-16-



--------------------------------------------------------------------------------

fully liable therefor. No collection or acceptance of rent by Landlord from any
person other than Tenant shall be deemed a waiver of any provision of this
Article 15 or the acceptance of any Transferee hereunder, or a release of Tenant
(or of any Transferee of Tenant). Notwithstanding anything to the contrary in
this Lease, if Tenant claims that Landlord has unreasonably withheld or delayed
its consent under this Article 15 or otherwise has breached or acted
unreasonably under this Article 15, Tenant’s sole remedies shall be a
declaratory judgment, an injunction for the relief sought and/or monetary
damages, and Tenant hereby waives all other remedies, including, without
limitation, any right at law or equity to terminate this Lease.

Notwithstanding anything to the contrary contained in this Article 15, Landlord
shall have the option, by giving written notice to Tenant within thirty
(30) days after Landlord’s receipt of a request for consent to a proposed
Transfer, to terminate this Lease as to the portion of the Premises that is the
subject of the proposed Transfer. If this Lease is so terminated with respect to
less than the entire Premises, the Basic Rental and Tenant’s Proportionate Share
shall be prorated based on the number of rentable square feet retained by Tenant
as compared to the total number of rentable square feet previously contained in
the Premises, and this Lease as so amended shall continue thereafter in full
force and effect, and upon the request of either party, the parties shall
execute written confirmation of the same. Tenant shall surrender and vacate the
portion of the Premises for which Landlord exercises this termination right when
required hereunder and in accordance with Article 29, and any failure to do so
shall be subject to Article 5, time being of the essence.

ARTICLE 16

DAMAGE OR DESTRUCTION

Within sixty (60) days after the date Landlord learns of the necessity for
repairs as a result of damage, Landlord shall notify Tenant (“Damage Repair
Estimate”) of Landlord’s estimated assessment of the period of time in which the
repairs will be completed. If the Project is damaged by fire or other insured
casualty and the insurance proceeds have been made available therefor by the
holder or holders of any mortgages or deeds of trust covering the Premises or
the Project, the damage shall be repaired by Landlord to the extent such
insurance proceeds are available therefor and provided the Damage Repair
Estimate indicates that repairs can be completed within one hundred eighty
(180) days after the necessity for repairs as a result of such damage becomes
known to Landlord, without the payment of overtime or other premiums, and until
such repairs are completed rent shall be abated in proportion to the part of the
Premises which is unusable by Tenant in the conduct of its business (but there
shall be no abatement of rent by reason of any portion of the Premises being
unusable for a period equal to one (1) day or less). Upon the occurrence of any
damage to the Premises, Tenant shall assign to Landlord (or to any party
designated by Landlord) all insurance proceeds payable to Tenant under
Section 14(a)(ii)(A) above with respect to the Tenant Improvements and
Alterations; provided, however, that if the cost of repair of Alterations and
Tenant Improvements within the Premises by Landlord exceeds the amount of
insurance proceeds received by Landlord from Tenant’s insurance carrier, as so
assigned by Tenant, such excess costs shall be paid by Tenant to Landlord prior
to Landlord’s repair of such damage. If, however, the Damage Repair Estimate
indicates that repairs cannot be completed within one hundred eighty (180) days
after the necessity for repairs as a result of such damage becomes known to
Landlord without the payment of overtime or other premiums, Landlord may, at its
option, either (i) make such repairs in a reasonable time and in such event this
Lease shall continue in effect and the rent shall be abated, if at all, in the
manner provided in this Article 16, or (ii) elect not to effect such repairs and
instead terminate this Lease, by notifying Tenant in writing of such termination
within sixty (60) days after Landlord learns of the necessity for repairs as a
result of damage, such notice to include a termination date giving Tenant sixty
(60) days to vacate the Premises. However, if Landlord does not elect to
terminate this Lease pursuant to Landlord’s termination right as provided above,
and the Damage Repair Estimate indicates that repairs cannot be completed within
one hundred eighty (180) days after being commenced, Tenant may elect, not later
than thirty (30) days after Tenant’s receipt of the Damage Repair Estimate, to
terminate this Lease by written notice to Landlord effective as of the date
specified in Tenant’s notice. In addition, Landlord may elect to terminate this
Lease if the Project shall be damaged by fire or other casualty or cause,
whether or not the Premises are affected, if the damage is not fully covered,
except for deductible amounts, by Landlord’s insurance policies. Finally, if the
Premises or the Project is damaged to any substantial extent during the last
twelve (12) months of the Term, then notwithstanding anything contained in this
Article 16 to the contrary, Landlord shall have the

 

-17-



--------------------------------------------------------------------------------

option to terminate this Lease by giving written notice to Tenant of the
exercise of such option within sixty (60) days after Landlord learns of the
necessity for repairs as the result of such damage. A total destruction of the
Project shall automatically terminate this Lease. Except as provided in this
Article 16, there shall be no abatement of rent and no liability of Landlord by
reason of any injury to or interference with Tenant’s business or property
arising from such damage or destruction or the making of any repairs,
alterations or improvements in or to any portion of the Project or the Premises
or in or to fixtures, appurtenances and equipment therein. Tenant understands
that Landlord will not carry insurance of any kind on Tenant’s furniture,
furnishings, trade fixtures or equipment, and that Landlord shall not be
obligated to repair any damage thereto or replace the same. Tenant acknowledges
that Tenant shall have no right to any proceeds of insurance carried by Landlord
relating to property damage. With respect to any damage which Landlord is
obligated to repair or elects to repair, Tenant, as a material inducement to
Landlord entering into this Lease, irrevocably waives and releases any rights
under law to terminate this Lease in the event of a casualty except as expressly
provided above.

ARTICLE 17

SUBORDINATION

This Lease is subject to, and Tenant agrees to comply with, all matters of
record affecting the Real Property. This Lease is also subject and subordinate
to all ground or underlying leases, mortgages and deeds of trust which affect
the Real Property, including all renewals, modifications, consolidations,
replacements and extensions thereof; provided, however, if the lessor under any
such lease or the holder or holders of any such mortgage or deed of trust shall
advise Landlord that they desire or require this Lease to be prior and superior
thereto, upon written request of Landlord to Tenant, Tenant agrees to promptly
execute, acknowledge and deliver any and all documents or instruments which
Landlord or such lessor, holder or holders deem necessary or desirable for
purposes thereof. Landlord shall have the right to cause this Lease to be and
become and remain subject and subordinate to any and all ground or underlying
leases, mortgages or deeds of trust which may hereafter be executed covering the
Premises, the Project or the property or any renewals, modifications,
consolidations, replacements or extensions thereof, for the full amount of all
advances made or to be made thereunder and without regard to the time or
character of such advances, together with interest thereon and subject to all
the terms and provisions thereof; provided, however, that Landlord obtains from
the lender or other party in question a written undertaking in favor of Tenant
to the effect that such lender or other party will not disturb Tenant’s right of
possession under this Lease if Tenant is not then or thereafter in breach of any
covenant or provision of this Lease. Tenant agrees, within ten (10) days after
Landlord’s written request therefor, to execute, acknowledge and deliver upon
request any and all documents or instruments requested by Landlord or necessary
or proper to assure the subordination of this Lease to any such mortgages, deed
of trust, or leasehold estates (hereinafter, an “SNDA”). If Tenant fails to
timely deliver an executed SNDA to Landlord pursuant to the terms of this
Article 17, then it would be impracticable or extremely difficult to fix
Landlord’s actual damages; consequently, without limiting any other rights or
remedies of Landlord, Landlord shall have the right to charge Tenant an amount
equal to Five Hundred Dollars ($500.00) per day for each day thereafter until
Tenant delivers to Landlord an SNDA pursuant to the terms hereof. Tenant agrees
that in the event any proceedings are brought for the foreclosure of any
mortgage or deed of trust or any deed in lieu thereof, to attorn to the
purchaser or any successors thereto upon any such foreclosure sale or deed in
lieu thereof as so requested to do so by such purchaser and to recognize such
purchaser as the lessor under this Lease; Tenant shall, within five (5) days
after request execute such further instruments or assurances as such purchaser
may reasonably deem necessary to evidence or confirm such attornment. Tenant
agrees to provide copies of any notices of Landlord’s default under this Lease
to any mortgagee or deed of trust beneficiary whose address has been provided to
Tenant and Tenant shall provide such mortgagee or deed of trust beneficiary a
commercially reasonable time after receipt of such notice within which to cure
any such default. Tenant waives the provisions of any current or future statute,
rule or law which may give or purport to give Tenant any right or election to
terminate or otherwise adversely affect this Lease and the obligations of the
Tenant hereunder in the event of any foreclosure proceeding or sale.

 

-18-



--------------------------------------------------------------------------------

ARTICLE 18

EMINENT DOMAIN

If the whole of the Premises or the Project or so much thereof as to render the
balance unusable by Tenant shall be taken under power of eminent domain, or is
sold, transferred or conveyed in lieu thereof, this Lease shall automatically
terminate as of the date of such condemnation, or as of the date possession is
taken by the condemning authority, at Landlord’s option. No award for any
partial or entire taking shall be apportioned, and Tenant hereby assigns to
Landlord any award which may be made in such taking or condemnation, together
with any and all rights of Tenant now or hereafter arising in or to the same or
any part thereof; provided, however, that nothing contained herein shall be
deemed to give Landlord any interest in or to require Tenant to assign to
Landlord any award made to Tenant for the taking of personal property and trade
fixtures belonging to Tenant and removable by Tenant at the expiration of the
Term hereof as provided hereunder or for the interruption of, or damage to,
Tenant’s business. In the event of a partial taking described in this
Article 18, or a sale, transfer or conveyance in lieu thereof, which does not
result in a termination of this Lease, the Basic Rental shall be apportioned
according to the ratio that the part of the Premises remaining useable by Tenant
bears to the total area of the Premises. Tenant hereby waives any and all rights
it might otherwise have under law to terminate this Lease in the event of a
partial taking under power of eminent domain.

ARTICLE 19

DEFAULT

Each of the following acts or omissions of Tenant or of any guarantor of
Tenant’s performance hereunder, or occurrences, shall constitute an “Event of
Default”:

(a) Failure or refusal to pay Basic Rental, Additional Rent or any other amount
to be paid by Tenant to Landlord hereunder within five (5) calendar days after
notice that the same is due or payable hereunder; said five (5) day notice and
cure period shall be in lieu of, and not in addition to, any statutory notice
and cure period requirements, except as provided below;

(b) Except as set forth in items (a) above and (c) through and including
(g) below, failure to perform or observe any other covenant or condition of this
Lease to be performed or observed within thirty (30) days following written
notice to Tenant of such failure. Such thirty (30) day notice and cure period
shall be in lieu of, and not in addition to, any statutory notice and cure
period requirements, except as provided below;

(c) Abandonment or vacating or failure to accept tender of possession of the
Premises or any significant portion thereof;

(d) The taking in execution or by similar process or law (other than by eminent
domain) of the estate hereby created;

(e) The filing by Tenant or any guarantor hereunder in any court pursuant to any
statute of a petition in bankruptcy or insolvency or for reorganization or
arrangement for the appointment of a receiver of all or a portion of Tenant’s
property; the filing against Tenant or any guarantor hereunder of any such
petition, or the commencement of a proceeding for the appointment of a trustee,
receiver or liquidator for Tenant, or for any guarantor hereunder, or of any of
the property of either, or a proceeding by any governmental authority for the
dissolution or liquidation of Tenant or any guarantor hereunder, if such
proceeding shall not be dismissed or trusteeship discontinued within thirty
(30) days after commencement of such proceeding or the appointment of such
trustee or receiver; or the making by Tenant or any guarantor hereunder of an
assignment for the benefit of creditors. Tenant hereby stipulates to the lifting
of the automatic stay in effect and relief from such stay for Landlord in the
event Tenant files a petition under the United States Bankruptcy laws, for the
purpose of Landlord pursuing its rights and remedies against Tenant and/or a
guarantor of this Lease;

(f) Tenant’s failure to cause to be released any mechanics liens filed against
the Premises or the Project within twenty (20) days after notice from Landlord
that the same shall have been filed or recorded; or

 

-19-



--------------------------------------------------------------------------------

(g) Tenant’s failure to observe or perform according to the provisions of
Articles 7, 14, 17 or 25 within two (2) business days after notice from
Landlord. Such two (2) business day notice and cure period shall be in lieu of,
and not in addition to, any statutory notice and cure period requirements,
except as provided below.

All defaults by Tenant of any covenant or condition of this Lease shall be
deemed by the parties hereto to be material.

TO THE EXTENT NOT PROHIBITED BY LAW, TENANT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY AND ALL STATUTORY NOTICE REQUIREMENTS PERTAINING TO
TENANT’S DEFAULTS AND LANDLORD’S REMEDIES UNDER THIS LEASE. NOTWITHSTANDING THE
FOREGOING TO THE CONTRARY, LANDLORD MAY ELECT TO PROVIDE SUCH NOTICE AND CURE
PERIOD AS MAY BE PROVIDED UNDER ILLINOIS STATUTES IN LIEU OF THE NOTICE AND CURE
PERIODS PROVIDED ABOVE. ANY LANDLORD NOTICE OF ANY MATTER DESCRIBED ABOVE SHALL,
TO THE EXTENT NOT PROHIBITED BY LAW, BE: (I) PRESUMED TO BE A NOTICE GIVEN
PURSUANT TO THIS ARTICLE 19 IN LIEU OF A NOTICE UNDER ANY STATUTE, UNLESS SUCH
NOTICE EXPRESSLY REFERS TO A SPECIFIC STATUTE OR UNLESS LANDLORD NOTIFIES TENANT
IN A SUBSEQUENT NOTICE (OR ELECTS IN A COMPLAINT FOR FORCIBLE ENTRY AND
DETAINER) TO CHARACTERIZE SUCH NOTICE AS A STATUTORY NOTICE, AND (II) PROVIDED
IN ACCORDANCE WITH THE NOTICE PROVISIONS UNDER ARTICLE 30(L) OF THIS LEASE IN
LIEU OF ANY STATUTORY PROVISION FOR SERVING, PROVIDING, SENDING OR DELIVERING
NOTICES, EVEN IF SUCH NOTICE IS CHARACTERIZED AS A STATUTORY NOTICE FOR OTHER
PURPOSES.

ANY LANDLORD NOTICE UNDER THIS ARTICLE 19 OR PURSUANT TO STATUTE CLAIMING THAT
TENANT IS IN VIOLATION OF THIS LEASE MAY BE IN THE FORM OF AN ILLINOIS “PAY OR
QUIT” OR “PERFORM OR QUIT” NOTICE AND/OR MAY IN ANY EVENT STATE THAT TENANT MUST
EITHER CURE WITHIN THE REQUIRED TIME PERIOD OR SURRENDER POSSESSION OF THE
PREMISES AND/OR STATE THAT SUCH FAILURE WILL CAUSE TENANT’S RIGHT TO POSSESSION
AND/OR THE LEASE TO BE TERMINATED. IF LANDLORD PROVIDES SUCH A NOTICE AND TENANT
FAILS TO CURE WITHIN THE REQUIRED TIME PERIOD, TENANT’S RIGHT TO POSSESSION
AND/OR THE LEASE (AS STATED IN THE NOTICE) SHALL BE DEEMED TO HAVE BEEN
TERMINATED AUTOMATICALLY EFFECTIVE AT THE END OF SUCH CURE PERIOD, AND LANDLORD
MAY THEREUPON OR AT ANY TIME THEREAFTER PROCEED TO ENFORCE LANDLORD’S REMEDIES
UNDER ARTICLE 20(A), INCLUDING THE FILING OF A COMPLAINT FOR FORCIBLE ENTRY AND
DETAINER WITHOUT FURTHER NOTICE EXCEPT AS REQUIRED BY COURT RULES FOR SERVING
SUCH COMPLAINT.

ARTICLE 20

REMEDIES

(a) Upon the occurrence of an Event of Default under this Lease as provided in
Article 19 hereof (even if prior to the Commencement Date), Landlord may
exercise all of its remedies as may be permitted by law for terminating this
Lease and/or Tenant’s right to possession of the Premises, reentering the
Premises and removing all persons and property therefrom, which property may be
stored by Landlord at a warehouse or elsewhere at the risk, expense and for the
account of Tenant, and recovering from Tenant all amounts to which Landlord is
entitled pursuant to this Lease or applicable laws. Without limiting the
generality of the foregoing provisions, if there shall be an Event of Default,
Landlord shall have the following remedies, which are distinct, separate and
cumulative with and in addition to any other right or remedy allowed under any
other provision of this Lease or at law or equity:

(i) Landlord may terminate Tenant’s right of possession, reenter and repossess
the Premises by forcible entry and detainer proceedings or other lawful means,
without terminating this Lease, and recover from Tenant: (1) any unpaid Basic
Rentals and Additional Rent as of the date possession is terminated, (2) any
unpaid Basic Rentals and Additional Rent which thereafter accrues during the
Term from the date possession is terminated through the time

 

-20-



--------------------------------------------------------------------------------

of judgment (or which may have accrued from the time of any earlier judgment
obtained by Landlord), less any net rent received from replacement tenants for
the Premises as further described and applied pursuant to Section (e) (excluding
any Extra Rent), and less any amount required to be subtracted as a result of
Landlord’s failure to use reasonable efforts to mitigate Landlord’s damages
under Section (d); and (3) late charges and interest under Section (g), and any
other amounts necessary to compensate Landlord for all damages proximately
caused by Tenant’s failure to perform its obligations under this Lease,
including all Costs of Reletting (as defined in Section (e)). Tenant shall pay
any such amounts to Landlord as the same accrue or after the same have accrued
from time to time upon demand. At any time after terminating Tenant’s right to
possession as provided herein, Landlord may terminate this Lease as provided in
clause (ii) below by notice to Tenant, and Landlord may pursue such other
remedies as may be available to Landlord under this Lease or at law or equity.

(ii) Landlord may terminate this Lease and Tenant’s right of possession, reenter
and repossess the Premises by forcible entry and detainer proceedings or other
lawful means, and recover from Tenant: (1) any unpaid Basic Rentals and
Additional Rent as of the termination date plus late charges and interest at the
rate in Section (g); (2) the amount by which: (x) any unpaid Basic Rentals and
Additional Rent which would have accrued after the termination date during the
balance of the Term exceeds (y) the net rent that Landlord has obtained from a
replacement tenant, or could reasonably be expected to obtain based on the
reasonable rental value of the Premises under a lease substantially similar to
this Lease, taking into account among other things the condition of the
Premises, market conditions and the period of time the Premises may reasonably
be expected to remain vacant before Landlord is able to re-lease the Premises
to, and begin receiving rent from, a suitable replacement tenant, and Costs of
Reletting (as defined in Section (e)) that Landlord may reasonably be expected
to incur in order to enter into such replacement lease; and (3) late charges and
interest under Section (g), and any other amounts necessary to compensate
Landlord for all damages proximately caused by Tenant’s failure to perform its
obligations under this Lease. For purposes of computing the amount of Direct
Expenses included in Additional Rent herein that would have accrued after the
termination date, Tenant’s obligations for Direct Expenses shall be projected
based upon the average rate of increase in such items from the Commencement Date
through the termination date (or if such period shall be less than three years,
then based on Landlord’s reasonable estimates). The amounts computed in
accordance with the foregoing subclauses (x) and (y) shall be discounted to
present value using a discount factor equal to the yield of the Treasury Note or
Treasury Bill having a remaining maturity period approximately the same as the
period from the termination date to the end of the Term.

(b) Nothing in this Article 20 shall be deemed to affect Landlord’s right to
indemnification for liability or liabilities arising prior to the termination of
this Lease for personal injuries or property damage under the indemnification
clause or clauses contained in this Lease.

(c) If this Lease or Tenant’s right to possession of the Premises is terminated,
or Tenant abandons the Premises, Landlord may: (i) enter and secure the
Premises, change the locks, install barricades, remove any improvements,
fixtures or other property of Tenant therein, perform any decorating,
remodeling, repairs, alterations, improvements or additions and take such other
actions as Landlord shall determine in Landlord’s sole discretion to prevent
damage or deterioration to the Premises or prepare the same for reletting, and
(ii) relet all or any portion or portions of the Premises (separately or as part
of a larger space or spaces), for any rent, use or period of time (which may
extend beyond the Term hereof), and upon any other terms as Landlord shall
determine in Landlord’s sole discretion. The consideration received from such
reletting shall be applied pursuant to the terms of Section (e), and if such
consideration, as so applied, is not sufficient to cover all amounts to which
Landlord may be entitled hereunder, Tenant shall pay any deficiency to Landlord
as the same accrues or after the same has accrued from time to time upon demand,
subject to the other provisions hereof.

(d) If Landlord terminates this Lease or Tenant’s right to possession, Landlord
shall mitigate Landlord’s damages to the extent required by Illinois laws,
subject to the following provisions to the extent not prohibited by Illinois
laws governing non-residential leases: (i) Landlord shall be required only to
use reasonable efforts to mitigate, which shall in no event exceed such efforts
as Landlord generally uses to lease other space at the Project; (ii) Landlord
will not be deemed to have failed to mitigate if Landlord or its affiliates
lease any other portions of the Project or other projects owned by Landlord or
its affiliates in the same geographic area

 

-21-



--------------------------------------------------------------------------------

before reletting all or any portion of the Premises; (iii) Tenant shall have the
burden of pleading and proving any failure to mitigate as an affirmative defense
to Landlord’s claims under this Lease; and (iv) any proven failure by Landlord
to mitigate with respect to any period of time shall only reduce the Basic
Rentals and Additional Rent and other amounts to which Landlord is entitled
hereunder by the net amount of rent that Landlord could reasonably be expected
to obtain based on the reasonable rental value of the Premises under a lease
substantially similar to this Lease, taking into account among other things the
condition of the Premises, market conditions and the period of time the Premises
may reasonably be expected to remain vacant before Landlord is able to re-lease
the same to a suitable replacement tenant, and Costs of Reletting (as defined in
Section (e)) that Landlord may reasonably be expected to incur in order to enter
into such replacement lease. Unless and until Landlord has terminated this Lease
or Tenant’s right to possession, to the extent not prohibited under Illinois
laws governing non-residential leases: (1) Landlord shall have no obligation to
mitigate damages; (2) Tenant shall use commercially reasonable efforts to
mitigate its own damages by seeking a suitable subtenant or assignee (subject to
Article 15 of this Lease); and (3) Tenant expressly waives the provisions of 735
ILCS 5/9-213.1, as amended from time to time, and agrees that such provisions
shall not apply until Landlord has terminated this Lease or Tenant’s right to
possession of the Premises.

(e) No re-entry or repossession, repairs, changes, alterations and additions,
reletting, or any other action or omission by Landlord shall be construed as an
election by Landlord to terminate this Lease or Tenant’s right to possession,
nor shall the same operate to release Tenant in whole or in part from any of
Tenant’s obligations hereunder, unless express notice of such intention is sent
by Landlord to Tenant. Landlord may bring suits for amounts owed by Tenant
hereunder or any portions thereof, as the same accrue or after the same have
accrued, and no suit or recovery of any portion due hereunder shall be deemed a
waiver of Landlord’s right to collect all amounts to which Landlord is entitled
hereunder, nor shall the same serve as any defense to any subsequent suit
brought for any amount not therefor reduced to judgment. Landlord shall be under
no obligation to observe or perform any provision of this Lease on its part to
be observed or performed which accrues while there is an Event of Default
hereunder. Tenant hereby irrevocably waives any right otherwise available under
any law to redeem or reinstate this Lease, or Tenant’s right to possession,
after this Lease, or Tenant’s right to possession, is terminated based on an
Event of Default by Tenant. All rent and other consideration paid by any
replacement tenants shall be applied at Landlord’s option: (i) first, to the
Costs of Reletting, (ii) second, to the payment of all costs of enforcing this
Lease against Tenant or any guarantor, (iii) third, to the payment of all late
charges and interest hereunder, (iv) fourth, to the payment of Basic Rentals and
Additional Rent, and (v) with the residue, if any, to be held by Landlord and
applied to the payment of Basic Rentals and Additional Rent and other
obligations of Tenant as the same become due (and with any remaining residue to
be retained by Landlord). “Costs of Reletting” shall include without limitation,
all costs and expenses incurred by Landlord for any repairs or other matters
described in Section (c) above, brokerage commissions, advertising costs,
attorneys’ fees, any economic incentives given to enter into leases with
replacement tenants, and costs of collecting rent from replacement tenants. If
Landlord relets the Premises together with other space or for a term extending
beyond the scheduled expiration of the Term, Tenant will not be entitled to
apply any base rent, additional rent or other sums generated or projected to be
generated either for such other space or for the period extending beyond the
scheduled expiration of the Term (collectively, the “Extra Rent”) against
Landlord’s claims and damages under this Lease.

(f) All rights, powers and remedies of Landlord hereunder and under any other
agreement now or hereafter in force between Landlord and Tenant shall be
cumulative and not alternative and shall be in addition to all rights, powers
and remedies given to Landlord by law or at equity, and the exercise of one or
more rights or remedies shall not impair Landlord’s right to exercise any other
right or remedy. Landlord shall at all times have the right without prior demand
or notice except as required by applicable laws to: (i) claim an anticipatory
breach by Tenant of this Lease; (ii) seek any declaratory, injunctive or other
equitable relief, and specifically enforce this Lease or restrain or enjoin a
violation of any provision hereof, and (iii) sue for and collect any unpaid
Basic Rentals and Additional Rent which has accrued; and (iv) invoke any
statutory possessory remedies available at law or equity.

(g) Any amount due from Tenant to Landlord hereunder which is not paid when due
shall bear interest at the lower of […***…] per annum or the maximum lawful rate
of interest from the due date until paid, unless otherwise specifically provided
herein, but the payment of such interest shall not excuse or cure any default by
Tenant under this Lease. In

 

***Confidential Treatment Requested

 

-22-



--------------------------------------------------------------------------------

addition to such interest: (i) if Basic Rental is not paid on or before the
fifth (5th) day of the calendar month for which the same is due, a late charge
equal to […***…] of the amount overdue or $200, whichever is greater, shall be
immediately due and owing and shall accrue for each calendar month or part
thereof until such rental, including the late charge, is paid in full, which
late charge Tenant hereby agrees is a reasonable estimate of the damages
Landlord shall suffer as a result of Tenant’s late payment and (ii) an
additional charge of $25 shall be assessed for any check given to Landlord by or
on behalf of Tenant which is not honored by the drawee thereof; which damages
include Landlord’s additional administrative and other costs associated with
such late payment and unsatisfied checks and the parties agree that it would be
impracticable or extremely difficult to fix Landlord’s actual damage in such
event. Such charges for interest and late payments and unsatisfied checks are
separate and cumulative and are in addition to and shall not diminish or
represent a substitute for any or all of Landlord’s rights or remedies under any
other provision of this Lease or at law or equity.

(h) In the event of any default, breach or violation of Tenant’s rights under
this Lease by Landlord, Tenant’s exclusive remedies shall be an action for
specific performance or action for actual damages. Without limiting any other
waiver by Tenant which may be contained in this Lease, Tenant hereby waives the
benefit of any law granting it the right to perform Landlord’s obligation, or
the right to terminate this Lease on account of any Landlord default.

ARTICLE 21

TRANSFER OF LANDLORD’S INTEREST

In the event of any transfer or termination of Landlord’s interest in the
Premises or the Project by sale, assignment, transfer, foreclosure, deed-in-lieu
of foreclosure or otherwise whether voluntary or involuntary, Landlord shall be
automatically relieved of any and all obligations and liabilities on the part of
Landlord from and after the date of such transfer or termination, including
furthermore without limitation, the obligation of Landlord under Article 4 above
to return the security deposit, provided said security deposit is transferred to
said transferee. Tenant agrees to attorn to the transferee upon any such
transfer and to recognize such transferee as the lessor under this Lease and
Tenant shall, within five (5) days after request, execute such further
instruments or assurances as such transferee may reasonably deem necessary to
evidence or confirm such attornment.

ARTICLE 22

BROKER

In connection with this Lease, Tenant warrants and represents that it has had
dealings only with firm(s) set forth in Article 1.H. of the Basic Lease
Provisions and that it knows of no other person or entity who is or might be
entitled to a commission, finder’s fee or other like payment in connection
herewith and does hereby indemnify and agree to hold Landlord, its agents,
members, partners, representatives, officers, affiliates, shareholders,
employees, successors and assigns harmless from and against any and all loss,
liability and expenses that Landlord may incur should such warranty and
representation prove incorrect, inaccurate or false.

ARTICLE 23

PARKING

Tenant shall be entitled to use, commencing on the Commencement Date, the number
of unreserved parking passes set forth in Article 1.I. of the Basic Lease
Provisions, which parking passes shall pertain to the Project parking facility.
Up to three (3) of such passes may, at Tenant’s option, be for underground
reserved parking (at locations designated by Landlord) and the remainder shall
be for unreserved parking. Tenant shall pay to Landlord for parking passes the
prevailing rate charged from time to time at the location of such parking
passes; provided, however, the rate for reserved parking shall not exceed One
Hundred Twenty-Five and 00/100 Dollars ($125.00) per reserved parking pass per
month. In addition, Tenant shall be responsible for the full amount of any taxes
imposed by any governmental authority in connection with the renting of such
parking passes by Tenant or the use of the parking facility by Tenant. Tenant’s
continued right to use the parking passes is conditioned upon Tenant abiding by
all rules and regulations which are prescribed from time to time for the orderly
operation and use of the

 

***Confidential Treatment Requested

 

-23-



--------------------------------------------------------------------------------

parking facility where the parking passes are located, including any sticker or
other identification system established by Landlord, Tenant’s cooperation in
seeing that Tenant’s employees and visitors also comply with such rules and
regulations, and Tenant not being in default under this Lease. Landlord
specifically reserves the right to change the size, configuration, design,
layout and all other aspects of the Project parking facility at any time and
Tenant acknowledges and agrees that Landlord may, without incurring any
liability to Tenant and without any abatement of rent under this Lease, from
time to time, close-off or restrict access to the Project parking facility for
purposes of permitting or facilitating any such construction, alteration or
improvements. Landlord may delegate its responsibilities hereunder to a parking
operator or a lessee of the parking facility in which case such parking operator
or lessee shall have all the rights of control attributed hereby to the
Landlord. The parking passes rented by Tenant pursuant to this Article 23 are
provided to Tenant solely for use by Tenant’s own personnel and such passes may
not be transferred, assigned, subleased or otherwise alienated by Tenant without
Landlord’s prior approval. Tenant may validate visitor parking by such method or
methods as the Landlord may establish, at the validation rate from time to time
generally applicable to visitor parking.

ARTICLE 24

WAIVER

No waiver by Landlord of any provision of this Lease shall be deemed to be a
waiver of any other provision hereof or of any subsequent breach by Tenant of
the same or any other provision. No provision of this Lease may be waived by
Landlord, except by an instrument in writing executed by Landlord. Landlord’s
consent to or approval of any act by Tenant requiring Landlord’s consent or
approval shall not be deemed to render unnecessary the obtaining of Landlord’s
consent to or approval of any subsequent act of Tenant, whether or not similar
to the act so consented to or approved. No act or thing done by Landlord or
Landlord’s agents during the Term of this Lease shall be deemed an acceptance of
a surrender of the Premises, and no agreement to accept such surrender shall be
valid unless in writing and signed by Landlord. The subsequent acceptance of
rent hereunder by Landlord shall not be deemed to be a waiver of any preceding
breach by Tenant of any term, covenant or condition of this Lease, other than
the failure of Tenant to pay the particular rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
rent. Any payment by Tenant or receipt by Landlord of an amount less than the
total amount then due hereunder shall be deemed to be in partial payment only
thereof and not a waiver of the balance due or an accord and satisfaction,
notwithstanding any statement or endorsement to the contrary on any check or any
other instrument delivered concurrently therewith or in reference thereto.
Accordingly, Landlord may accept any such amount and negotiate any such check
without prejudice to Landlord’s right to recover all balances due and owing and
to pursue its other rights against Tenant under this Lease, regardless of
whether Landlord makes any notation on such instrument of payment or otherwise
notifies Tenant that such acceptance or negotiation is without prejudice to
Landlord’s rights.

ARTICLE 25

ESTOPPEL CERTIFICATE

Tenant shall, at any time and from time to time, upon not less than ten
(10) days’ prior written notice from Landlord, execute, acknowledge and deliver
to Landlord a statement in writing certifying the following information, (but
not limited to the following information in the event further information is
requested by Landlord): (i) that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease, as modified, is in full force and effect); (ii) the dates to
which the rental and other charges are paid in advance, if any; (iii) the amount
of Tenant’s security deposit, if any; and (iv) acknowledging that there are not,
to Tenant’s knowledge, any uncured defaults on the part of Landlord hereunder,
and no events or conditions then in existence which, with the passage of time or
notice or both, would constitute a default on the part of Landlord hereunder, or
specifying such defaults, events or conditions, if any are claimed. It is
expressly understood and agreed that any such statement may be relied upon by
any prospective purchaser or encumbrancer of all or any portion of the Real
Property. Tenant’s failure to deliver such statement within such time shall
constitute an admission by Tenant that all statements contained therein are true
and correct. Furthermore, if Tenant fails to timely deliver an estoppel
certificate to Landlord pursuant to the terms of this Article 25, then without
limiting any other rights and remedies of Landlord, Landlord shall have the
right to charge Tenant an amount equal to $500

 

-24-



--------------------------------------------------------------------------------

per day for each day thereafter until Tenant delivers to Landlord an estoppel
certificate pursuant to the terms hereof. Tenant acknowledges and agrees that
(A) such charge compensates Landlord for the administrative costs caused by the
delinquency, and (B) Landlord’s damage would be difficult to compute and the
amount stated above represents a reasonable estimate of such damage. Tenant
hereby irrevocably appoints Landlord as Tenant’s attorney-in-fact and in
Tenant’s name, place and stead to execute any and all documents described in
this Article 25 if Tenant fails to do so within the specified time period.

ARTICLE 26

LIABILITY OF LANDLORD

Notwithstanding anything in this Lease to the contrary, any remedy of Tenant for
the collection of a judgment (or other judicial process) requiring the payment
of money by Landlord in the event of any default by Landlord hereunder or any
claim, cause of action or obligation, contractual, statutory or otherwise by
Tenant against Landlord or the Landlord Parties concerning, arising out of or
relating to any matter relating to this Lease and all of the covenants and
conditions or any obligations, contractual, statutory, or otherwise set forth
herein, shall be limited solely and exclusively to an amount which is equal to
the lesser of (i) the interest of Landlord in and to the Project, and (ii) the
interest Landlord would have in the Project if the Project were encumbered by
third party debt in an amount equal to eighty percent (80%) of the then current
value of the Project. No other property or assets of Landlord or any Landlord
Party shall be subject to levy, execution or other enforcement procedure for the
satisfaction of Tenant’s remedies under or with respect to this Lease,
Landlord’s obligations to Tenant, whether contractual, statutory or otherwise,
the relationship of Landlord and Tenant hereunder, or Tenant’s use or occupancy
of the Premises.

ARTICLE 27

INABILITY TO PERFORM

This Lease and the obligations of Tenant hereunder shall not be affected or
impaired because Landlord is unable to fulfill any of its obligations hereunder
or is delayed in doing so, if such inability or delay is caused by reason of any
prevention, delay, stoppage due to strikes, lockouts, acts of God, terrorism,
evacuation or any other cause previously, or at such time, beyond the reasonable
control or anticipation of Landlord (collectively, a “Force Majeure”) and
Landlord’s obligations under this Lease shall be forgiven and suspended by any
such Force Majeure.

ARTICLE 28

HAZARDOUS WASTE

(a) Tenant shall not cause or permit any Hazardous Material (as defined in
Section 28(d) below) to be brought, kept or used in or about the Project by
Tenant, its agents, employees, contractors, or invitees. Tenant indemnifies
Landlord and the Landlord Parties from and against any breach by Tenant of the
obligations stated in the preceding sentence, and agrees to defend and hold
Landlord and the Landlord Parties harmless from and against any and all claims,
judgments, damages, penalties, fines, costs, liabilities, or losses (including,
without limitation, diminution in value of the Project, damages for the loss or
restriction or use of rentable or usable space or of any amenity of the Project,
damages arising from any adverse impact or marketing of space in the Project,
and sums paid in settlement of claims, attorneys’ fees and costs, consultant
fees, and expert fees) which arise during or after the Term of this Lease as a
result of such breach. This indemnification of Landlord and the Landlord Parties
by Tenant includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, remedial, removal, or
restoration work required by any federal, state, or local governmental agency or
political subdivision because of Hazardous Material present in the soil or
ground water on or under the Project. Without limiting the foregoing, if the
presence of any Hazardous Material on the Project caused or permitted by Tenant
results in any contamination of the Project, then subject to the provisions of
Articles 9, 10 and 11 hereof, Tenant shall promptly take all actions at its sole
expense as are necessary to return the Project to the condition existing prior
to the introduction of any such Hazardous Material and the contractors to be
used by Tenant for such work must be approved by Landlord, which approval

 

-25-



--------------------------------------------------------------------------------

shall not be unreasonably withheld so long as such actions would not potentially
have any material adverse long-term or short-term effect on the Project and so
long as such actions do not materially interfere with the use and enjoyment of
the Project by the other tenants thereof; provided however, Landlord shall also
have the right, by written notice to Tenant, to directly undertake any such
mitigation efforts with regard to Hazardous Materials in or about the Project
due to Tenant’s breach of its obligations pursuant to this Section 28(a), and to
charge Tenant, as Additional Rent, for the costs thereof.

(b) Landlord and Tenant acknowledge that Landlord may become legally liable for
the costs of complying with Laws (as defined in Section 28(e) below) relating to
Hazardous Material which are not the responsibility of Landlord or the
responsibility of Tenant, including the following: (i) Hazardous Material
present in the soil or ground water on the Project of which Landlord has no
knowledge as of the effective date of this Lease; (ii) a change in Laws which
relate to Hazardous Material which make that Hazardous Material which is present
on the Real Property as of the effective date of this Lease, whether known or
unknown to Landlord, a violation of such new Laws; (iii) Hazardous Material that
migrates, flows, percolates, diffuses, or in any way moves on to, or under, the
Project after the effective date of this Lease; or Hazardous Material present on
or under the Project as a result of any discharge, dumping or spilling (whether
accidental or otherwise) on the Project by other lessees of the Project or their
agents, employees, contractors, or invitees, or by others. Accordingly, Landlord
and Tenant agree that the cost of complying with Laws relating to Hazardous
Material on the Project for which Landlord is legally liable and which are paid
or incurred by Landlord shall be an Operating Cost (and Tenant shall pay
Tenant’s Proportionate Share thereof in accordance with Article 3) unless the
cost of such compliance as between Landlord and Tenant, is made the
responsibility of Tenant pursuant to Section 28(a) above. To the extent any such
Operating Cost relating to Hazardous Material is subsequently recovered or
reimbursed through insurance, or recovery from responsible third parties or
other action, Tenant shall be entitled to a proportionate reimbursement to the
extent it has paid its share of such Operating Cost to which such recovery or
reimbursement relates.

(c) It shall not be unreasonable for Landlord to withhold its consent to any
proposed Transfer if (i) the proposed transferee’s anticipated use of the
Premises involves the generation, storage, use, treatment, or disposal of
Hazardous Material; (ii) the proposed Transferee has been required by any prior
landlord, lender, or governmental authority to take remedial action in
connection with Hazardous Material contaminating a property if the contamination
resulted from such Transferee’s actions or use of the property in question; or
(iii) the proposed Transferee is subject to an enforcement order issued by any
governmental authority in connection with the use, disposal, or storage of a
Hazardous Material.

(d) As used herein, the term “Hazardous Material” means any hazardous or toxic
substance, material, or waste which is or becomes regulated by any local
governmental authority, the State of Illinois or the United States Government.
The term “Hazardous Material” includes, without limitation, any material or
substance which is (i) designated as a “Hazardous Substance” pursuant to
Section 311 of the Federal Water Pollution Control Act (33 U.S.C. § 1317),
(ii) defined as a “Hazardous Waste” pursuant to Section 1004 of the Federal
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq. (42 U.S.C.
§ 6903), or (iii) defined as a “Hazardous Substance” pursuant to Section 101 of
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. § 9601 et seq. (42 U.S.C. § 9601).

(e) As used herein, the term “Laws” means any applicable federal, state or local
law, ordinance, or regulation relating to any Hazardous Material affecting the
Project, including, without limitation, the laws, ordinances, and regulations
referred to in Section 28(d) above.

ARTICLE 29

SURRENDER OF PREMISES; REMOVAL OF PROPERTY

(a) The voluntary or other surrender of this Lease by Tenant to Landlord, or a
mutual termination hereof, shall not work a merger, and shall at the option of
Landlord, operate as an assignment to it of any or all subleases or subtenancies
affecting the Premises.

(b) Upon the expiration of the Term of this Lease, or upon any earlier
termination of this Lease and/or Tenant’s right to possession of the Premises,
Tenant shall quit and surrender

 

-26-



--------------------------------------------------------------------------------

possession of the Premises to Landlord in good order and condition, reasonable
wear and tear and repairs which are Landlord’s obligation excepted, and shall,
without expense to Landlord, remove or cause to be removed from the Premises all
debris and rubbish, all furniture, equipment, business and trade fixtures,
free-standing cabinet work, moveable partitioning, telephone and data cabling
and other articles of personal property in the Premises except to the extent
Landlord elects by notice to Tenant to exercise its option to have any subleases
or subtenancies assigned to it. Notwithstanding the foregoing, Tenant shall have
no obligation to remove telephone and data cabling upon expiration or earlier
termination of this Lease if Tenant removes all existing cabling from the
Premises prior to the Commencement Date and provides Landlord with reasonable
evidence that such cabling was removed by Tenant as of such date. Tenant shall
be responsible for the cost to repair all damage to the Premises resulting from
the removal of any of such items from the Premises, provided that Landlord shall
have the right to either (I) cause Tenant to perform said repair work, or (II)
perform said repair work itself, at Tenant’s expense (with any such costs
incurred by Landlord to be reimbursed by Tenant to Landlord within three
(3) business days following written demand therefor from Landlord).

(c) Whenever Landlord shall reenter the Premises as provided in Article 20
hereof, or as otherwise provided in this Lease, any property of Tenant not
removed by Tenant upon the expiration of the Term of this Lease (or within
forty-eight (48) hours after a termination by reason of Tenant’s default), as
provided in this Lease, shall be considered abandoned and Landlord may remove
any or all of such items and dispose of the same in any manner or store the same
in a public warehouse or elsewhere for the account and at the expense and risk
of Tenant, and if Tenant shall fail to pay the cost of storing any such property
after it has been stored for a period of thirty (30) days or more, Landlord may
sell any or all of such property at public or private sale, in such manner and
at such times and places as Landlord, in its sole discretion, may deem proper,
without notice to or demand upon Tenant, for the payment of all or any part of
such charges or the removal of any such property, and shall apply the proceeds
of such sale as follows: first, to the cost and expense of such sale, including
reasonable attorneys’ fees and costs for services rendered; second, to the
payment of the cost of or charges for storing any such property; third, to the
payment of any other sums of money which may then or thereafter be due to
Landlord from Tenant under any of the terms hereof; and fourth, the balance, if
any, to Tenant.

(d) All fixtures, Tenant Improvements, Alterations and/or appurtenances attached
to or built into the Premises prior to or during the Term, whether by Landlord
or Tenant and whether at the expense of Landlord or Tenant, or of both, shall be
and remain part of the Premises and shall not be removed by Tenant at the end of
the Term unless otherwise expressly provided for in this Lease or unless such
removal is required by Landlord. Such fixtures, Tenant Improvements, Alterations
and/or appurtenances shall include but not be limited to: all floor coverings,
drapes, paneling, built-in cabinetry, molding, doors, vaults (including vault
doors), plumbing systems, security systems, electrical systems, lighting
systems, communication systems, all fixtures and outlets for the systems
mentioned above and for all telephone, radio and television purposes, and any
special flooring or ceiling installations.

ARTICLE 30

MISCELLANEOUS

(a) SEVERABILITY; ENTIRE AGREEMENT. ANY PROVISION OF THIS LEASE WHICH SHALL
PROVE TO BE INVALID, VOID, OR ILLEGAL SHALL IN NO WAY AFFECT, IMPAIR OR
INVALIDATE ANY OTHER PROVISION HEREOF AND SUCH OTHER PROVISIONS SHALL REMAIN IN
FULL FORCE AND EFFECT. THIS LEASE AND THE EXHIBITS AND ANY ADDENDUM ATTACHED
HERETO CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH REGARD TO
TENANT’S OCCUPANCY OR USE OF ALL OR ANY PORTION OF THE PROJECT, AND NO PRIOR
AGREEMENT OR UNDERSTANDING PERTAINING TO ANY SUCH MATTER SHALL BE EFFECTIVE FOR
ANY PURPOSE. NO PROVISION OF THIS LEASE MAY BE AMENDED OR SUPPLEMENTED EXCEPT BY
AN AGREEMENT IN WRITING SIGNED BY THE PARTIES HERETO OR THEIR SUCCESSOR IN
INTEREST. THE PARTIES AGREE THAT ANY DELETION OF LANGUAGE FROM THIS LEASE PRIOR
TO ITS MUTUAL EXECUTION BY LANDLORD AND TENANT SHALL NOT BE CONSTRUED TO HAVE
ANY PARTICULAR MEANING OR TO RAISE ANY PRESUMPTION, CANON OF

 

-27-



--------------------------------------------------------------------------------

CONSTRUCTION OR IMPLICATION INCLUDING, WITHOUT LIMITATION, ANY IMPLICATION THAT
THE PARTIES INTENDED THEREBY TO STATE THE CONVERSE, OBVERSE OR OPPOSITE OF THE
DELETED LANGUAGE.

(b) Attorneys’ Fees; Waiver of Jury Trial.

(i) In any action to enforce the terms of this Lease, including any suit by
Landlord for the recovery of rent or possession of the Premises, the losing
party shall pay the successful party a reasonable sum for attorneys’ fees and
costs in such suit and such attorneys’ fees and costs shall be deemed to have
accrued prior to the commencement of such action and shall be paid whether or
not such action is prosecuted to judgment. Tenant shall also reimburse Landlord
for all costs incurred by Landlord in connection with enforcing its rights under
this Lease against Tenant following a bankruptcy by Tenant or otherwise,
including, without limitation, legal fees, experts’ fees and expenses, court
costs and consulting fees.

(ii) Should Landlord, without fault on Landlord’s part, be made a party to any
litigation instituted by Tenant or by any third party against Tenant, or by or
against any person holding under or using the Premises by license of Tenant, or
for the foreclosure of any lien for labor or material furnished to or for Tenant
or any such other person or otherwise arising out of or resulting from any act
or transaction of Tenant or of any such other person, Tenant covenants to save
and hold Landlord harmless from any judgment rendered against Landlord or the
Premises or any part thereof and from all costs and expenses, including
reasonable attorneys’ fees and costs incurred by Landlord in connection with
such litigation.

(iii) TO THE EXTENT PERMITTED BY LAW, EACH PARTY HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION BY LANDLORD SEEKING POSSESSION OF THE PREMISES
FOLLOWING AN EVENT OF DEFAULT BY TENANT.

(c) Time of Essence. Each of Tenant’s covenants herein is a condition and time
is of the essence with respect to the performance of every provision of this
Lease.

(d) Headings; Joint and Several. The article headings contained in this Lease
are for convenience only and do not in any way limit or amplify any term or
provision hereof. The terms “Landlord” and “Tenant” as used herein shall include
the plural as well as the singular, the neuter shall include the masculine and
feminine genders and the obligations herein imposed upon Tenant shall be joint
and several as to each of the persons, firms or corporations of which Tenant may
be composed.

(e) Reserved Area. Tenant hereby acknowledges and agrees that the exterior walls
of the Premises and the area between the finished ceiling of the Premises and
the slab of the floor of the Project thereabove have not been demised hereby and
the use thereof together with the right to install, maintain, use, repair and
replace pipes, ducts, conduits, wiring and cabling leading through, under or
above the Premises or throughout the Project in locations which will not
materially interfere with Tenant’s use of the Premises and serving other parts
of the Project are hereby excepted and reserved unto Landlord.

(f) NO OPTION. THE SUBMISSION OF THIS LEASE BY LANDLORD, ITS AGENT OR
REPRESENTATIVE FOR EXAMINATION OR EXECUTION BY TENANT DOES NOT CONSTITUTE AN
OPTION OR OFFER TO LEASE THE PREMISES UPON THE TERMS AND CONDITIONS CONTAINED
HEREIN OR A RESERVATION OF THE PREMISES IN FAVOR OF TENANT, IT BEING INTENDED
HEREBY THAT THIS LEASE SHALL ONLY BECOME EFFECTIVE UPON THE EXECUTION HEREOF BY
LANDLORD AND TENANT AND DELIVERY OF A FULLY EXECUTED LEASE TO TENANT.

(g) Use of Project Name; Improvements. Tenant shall not be allowed to use the
name, picture or representation of the Project, or words to that effect, in
connection with any business carried on in the Premises or otherwise (except as
Tenant’s address) without the prior written consent of Landlord. In the event
that Landlord undertakes any additional improvements on the Real Property
including but not limited to new construction or renovation or additions to the
existing improvements, Landlord shall not be liable to Tenant for any noise,

 

-28-



--------------------------------------------------------------------------------

dust, vibration or interference with access to the Premises or disruption in
Tenant’s business caused thereby.

(h) Rules and Regulations. Tenant shall observe faithfully and comply strictly
with the rules and regulations (“Rules and Regulations”) attached to this Lease
as Exhibit “B” and made a part hereof, and such other Rules and Regulations as
Landlord may from time to time reasonably adopt for the safety, care and
cleanliness of the Project, the facilities thereof, or the preservation of good
order therein. Landlord shall not be liable to Tenant for violation of any such
Rules and Regulations, or for the breach of any covenant or condition in any
lease by any other tenant in the Project. A waiver by Landlord of any Rule or
Regulation for any other tenant shall not constitute nor be deemed a waiver of
the Rule or Regulation for this Tenant.

(i) Quiet Possession. Upon Tenant’s paying the Basic Rental, Additional Rent and
other sums provided hereunder and observing and performing all of the covenants,
conditions and provisions on Tenant’s part to be observed and performed
hereunder, Tenant shall have quiet possession of the Premises for the entire
Term hereof, subject to all of the provisions of this Lease.

(j) Rent. All payments required to be made hereunder to Landlord shall be deemed
to be rent, whether or not described as such.

(k) Successors and Assigns. Subject to the provisions of Articles 15, 17 and 21
hereof, all of the covenants, conditions and provisions of this Lease shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and assigns.

(l) Notices. Any notice required or permitted to be given hereunder shall be in
writing and may be given by personal service evidenced by a signed receipt (or
refusal to accept delivery) or sent by registered or certified mail, return
receipt requested, or via overnight courier, and except as otherwise expressly
provided herein shall be effective upon proof of delivery (or refusal to accept
delivery), addressed to Tenant at the Premises or to Landlord at the management
office for the Project, with a copy to Landlord, c/o Arden Realty, Inc., 11601
Wilshire Boulevard, Fourth Floor, Los Angeles, California 90025, Attn: Legal
Department. Either party may by notice to the other specify a different address
for notice purposes except that, upon Tenant’s taking possession of the
Premises, the Premises shall constitute Tenant’s address for notice purposes. A
copy of all notices to be given to Landlord hereunder shall be concurrently
transmitted by Tenant to such party hereafter designated by notice from Landlord
to Tenant. NOTWITHSTANDING THE FOREGOING OR ANY PROVISION OF ILLINOIS LAWS TO
THE CONTRARY, ANY NOTICES SENT BY LANDLORD REGARDING OR RELATING TO FORCIBLE
ENTRY AND DETAINER, EJECTMENT, EVICTION OR OTHER PROCEDURES FOR TERMINATING THIS
LEASE AND/OR TENANT’S RIGHT TO POSSESSION OF THE PREMISES AND/OR THE RECOVERY OF
SUCH POSSESSION FROM TENANT, INCLUDING WITHOUT LIMITATION FIVE (5) DAY NOTICES
UNDER ARTICLE 19, OR RELATING TO HOLDING OVER UNDER ARTICLE 5 OR THE TERMINATION
OF ANY HOLDOVER TENANCY, MAY BE PROVIDED BY REGULAR MAIL WITHOUT A RETURN
RECEIPT, OR BY ANY OF THE OTHER MEANS PROVIDED ABOVE, AND SHALL BE DEEMED TO
HAVE BEEN GIVEN, MADE, SERVED AND DELIVERED FOR PURPOSES OF THIS LEASE AND
ILLINOIS LAWS ON THE EARLIEST TO OCCUR OF THE FOLLOWING:

(i) the date when the notice is personally delivered (or delivery is refused) at
the Premises (or the notice is posted on the inside or outside of the main
Premises door if no one is present when delivery is attempted); or

(ii) the first calendar day after the notice is sent by overnight courier
(except that if such first day is a Sunday or national holiday, then the second
calendar day); or

(iii) the second calendar day after the notice is mailed (except that if such
second day is a Sunday or national holiday, the third calendar day).

(m) Persistent Delinquencies. In the event that Tenant shall be delinquent by
more than fifteen (15) days in the payment of rent on three (3) separate
occasions in any twelve (12)

 

-29-



--------------------------------------------------------------------------------

month period, Landlord shall have the right to terminate this Lease by thirty
(30) days written notice given by Landlord to Tenant within thirty (30) days of
the last such delinquency.

(n) Right of Landlord to Perform. All covenants and agreements to be performed
by Tenant under any of the terms of this Lease shall be performed by Tenant at
Tenant’s sole cost and expense and without any abatement of rent. If Tenant
shall fail to pay any sum of money, other than rent, required to be paid by it
hereunder or shall fail to perform any other act on its part to be performed
hereunder, and such failure shall continue beyond any applicable cure period set
forth in this Lease, Landlord may, but shall not be obligated to, without
waiving or releasing Tenant from any obligations of Tenant, make any such
payment or perform any such other act on Tenant’s part to be made or performed
as is in this Lease provided. All sums so paid by Landlord and all reasonable
incidental costs, together with interest thereon at the rate specified in
Section 20(e) above from the date of such payment by Landlord, shall be payable
to Landlord on demand and Tenant covenants to pay any such sums, and Landlord
shall have (in addition to any other right or remedy of Landlord) the same
rights and remedies in the event of the nonpayment thereof by Tenant as in the
case of default by Tenant in the payment of the rent.

(o) Access, Changes in Project, Facilities, Name.

(i) Every part of the Project except the inside surfaces of all walls, windows
and doors bounding the Premises (including exterior building walls, the rooftop,
core corridor walls and doors and any core corridor entrance), and any space in
or adjacent to the Premises or within the Project used for shafts, stacks,
pipes, conduits, fan rooms, ducts, electric or other utilities, sinks or other
building facilities, and the use thereof, as well as access thereto through the
Premises for the purposes of operation, maintenance, decoration and repair, are
reserved to Landlord.

(ii) Landlord reserves the right, without incurring any liability to Tenant
therefor, to make such changes in or to the Project and the fixtures and
equipment thereof, as well as in or to the street entrances, halls, passages,
elevators, stairways and other improvements thereof, as it may deem necessary or
desirable.

(iii) Landlord may adopt any name for the Project and Landlord reserves the
right, from time to time, to change the name and/or address of the Project at
any time.

(p) Signing Authority. If Tenant is a corporation, partnership or limited
liability company, each individual executing this Lease on behalf of said entity
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of said entity in accordance with: (i) if Tenant is a
corporation, a duly adopted resolution of the Board of Directors of said
corporation or in accordance with the By-laws of said corporation, (ii) if
Tenant is a partnership, the terms of the partnership agreement, and (iii) if
Tenant is a limited liability company, the terms of its operating agreement, and
that this Lease is binding upon said entity in accordance with its terms.
Concurrently with Tenant’s execution of this Lease, Tenant shall provide to
Landlord a copy of: (A) if Tenant is a corporation, such resolution of the Board
of Directors authorizing the execution of this Lease on behalf of such
corporation, which copy of resolution shall be duly certified by the secretary
or an assistant secretary of the corporation to be a true copy of a resolution
duly adopted by the Board of Directors of said corporation and shall be in a
form reasonably acceptable to Landlord, (B) if Tenant is a partnership, a copy
of the provisions of the partnership agreement granting the requisite authority
to each individual executing this Lease on behalf of said partnership, and
(C) if Tenant is a limited liability company, a copy of the provisions of its
operating agreement granting the requisite authority to each individual
executing this Lease on behalf of said limited liability company. In the event
Tenant fails to comply with the requirements set forth in this subparagraph (p),
then each individual executing this Lease shall be personally liable, jointly
and severally along with Tenant, for all of Tenant’s obligations in this Lease.

(q) Identification of Tenant.

(i) If Tenant constitutes more than one person or entity, (A) each of them shall
be jointly and severally liable for the keeping, observing and performing of all
of the terms, covenants, conditions and provisions of this Lease to be kept,
observed and performed by Tenant, (B) the term “Tenant” as used in this Lease
shall mean and include each of them jointly

 

-30-



--------------------------------------------------------------------------------

and severally, and (C) the act of or notice from, or notice or refund to, or the
signature of, any one or more of them, with respect to the tenancy of this
Lease, including, but not limited to, any renewal, extension, expiration,
termination or modification of this Lease, shall be binding upon each and all of
the persons or entities executing this Lease as Tenant with the same force and
effect as if each and all of them had so acted or so given or received such
notice or refund or so signed.

(ii) If Tenant is a partnership (or is comprised of two or more persons,
individually and as co-partners of a partnership) or if Tenant’s interest in
this Lease shall be assigned to a partnership (or to two or more persons,
individually and as co-partners of a partnership) pursuant to Article 15 hereof
(any such partnership and such persons hereinafter referred to in this
Section 30(q)(ii) as “Partnership Tenant”), the following provisions of this
Lease shall apply to such Partnership Tenant:

(i) The liability of each of the parties comprising Partnership Tenant shall be
joint and several.

(ii) Each of the parties comprising Partnership Tenant hereby consents in
advance to, and agrees to be bound by, any written instrument which may
hereafter be executed, changing, modifying or discharging this Lease, in whole
or in part, or surrendering all or any part of the Premises to the Landlord, and
by notices, demands, requests or other communication which may hereafter be
given, by the individual or individuals authorized to execute this Lease on
behalf of Partnership Tenant under Subparagraph (p) above.

(iii) Any bills, statements, notices, demands, requests or other communications
given or rendered to Partnership Tenant or to any of the parties comprising
Partnership Tenant shall be deemed given or rendered to Partnership Tenant and
to all such parties and shall be binding upon Partnership Tenant and all such
parties.

(iv) If Partnership Tenant admits new partners, all of such new partners shall,
by their admission to Partnership Tenant, be deemed to have assumed performance
of all of the terms, covenants and conditions of this Lease on Tenant’s part to
be observed and performed.

(v) Partnership Tenant shall give prompt notice to Landlord of the admission of
any such new partners, and, upon demand of Landlord, shall cause each such new
partner to execute and deliver to Landlord an agreement in form satisfactory to
Landlord, wherein each such new partner shall assume performance of all of the
terms, covenants and conditions of this Lease on Partnership Tenant’s part to be
observed and performed (but neither Landlord’s failure to request any such
agreement nor the failure of any such new partner to execute or deliver any such
agreement to Landlord shall terminate the provisions of clause (D) of this
Section 30(q)(ii) or relieve any such new partner of its obligations
thereunder).

(r) Intentionally Omitted.

(s) Survival of Obligations. Any obligations of Tenant occurring prior to the
expiration or earlier termination of this Lease and/or Tenant’s right to
possession of the Premises shall survive such expiration or earlier termination.

(t) Confidentiality. Tenant and Landlord acknowledge that the content of this
Lease and any related documents are confidential information. Tenant shall keep
such confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
legal and space planning consultants and any proposed Transferees.

(u) Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the State of Illinois. No conflicts of law rules of any state
or country (including, without limitation, Illinois conflicts of law rules)
shall be applied to result in the application of any substantive or procedural
laws of any state or country other than Illinois. All controversies, claims,
actions or causes of action arising between the parties hereto and/or their
respective successors and assigns, shall be brought, heard and adjudicated by
the courts of the State of Illinois, with venue in the County in which the
Project is located. Each of the parties hereto hereby consents to personal
jurisdiction by the courts of the State of Illinois in connection with any such
controversy, claim, action or cause of action, and each of the parties

 

-31-



--------------------------------------------------------------------------------

hereto consents to service of process by any means authorized by Illinois law
and consent to the enforcement of any judgment so obtained in the courts of the
State of Illinois on the same terms and conditions as if such controversy,
claim, action or cause of action had been originally heard and adjudicated to a
final judgment in such courts. Each of the parties hereto further acknowledges
that the laws and courts of Illinois were freely and voluntarily chosen to
govern this Lease and to adjudicate any claims or disputes hereunder.

(v) Office of Foreign Assets Control. Tenant certifies to Landlord that
(i) Tenant is not entering into this Lease, nor acting, for or on behalf of any
person or entity named as a terrorist or other banned or blocked person or
entity pursuant to any law, order, rule or regulation of the United States
Treasury Department or the Office of Foreign Assets Control, and (ii) Tenant
shall not assign this Lease or sublease to any such person or entity or anyone
acting on behalf of any such person or entity. Landlord shall have the right to
conduct all reasonable searches in order to ensure compliance with the
foregoing. Tenant hereby agrees to indemnify, defend and hold Landlord and the
Landlord Parties harmless from any and all claims arising from or related to any
breach of the foregoing certification.

(w) Financial Statements. Within ten (10) days after Tenant’s receipt of
Landlord’s written request, Tenant shall provide Landlord with current financial
statements of Tenant and financial statements for the two (2) calendar or fiscal
years (if Tenant’s fiscal year is other than a calendar year) prior to the
current financial statement year. Any such statements shall be prepared in
accordance with generally accepted accounting principles and, if the normal
practice of Tenant, shall be audited by an independent certified public
accountant.

(x) Exhibits. The Exhibits attached hereto are incorporated herein by this
reference as if fully set forth herein.

(y) Independent Covenants. This Lease shall be construed as though the covenants
herein between Landlord and Tenant are independent (and not dependent) and
Tenant hereby expressly waives the benefit of any statute to the contrary and
agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to set off of any of the rent or other amounts owing
hereunder against Landlord.

(z) Counterparts. This Lease may be executed in counterparts, each of which
shall be deemed an original, but such counterparts, when taken together, shall
constitute one agreement.

(aa) Non-Discrimination. Tenant herein covenants that Tenant and its heirs,
executors, administrators and assigns, and all persons claiming under or through
Tenant, and this Lease is made and accepted upon and subject to the following
conditions:

“That there shall be no discrimination against or segregation of any person or
group of persons on account of race, color, creed, religion, sex, marital
status, national origin or ancestry, in the leasing, subleasing, transferring,
use, occupancy, tenure or enjoyment of the Premises, nor shall Tenant, or any
person claiming under or through Tenant, establish or permit any such practice
or practices of discrimination or segregation with reference to the selection,
location, number, use or occupancy of tenants, subtenants or vendees in the
Premises.”

(bb) Contingency. This lease is subject to and conditional upon Landlord
entering into an agreement with the existing tenant of the Premises whereby such
existing tenant agrees to terminate its existing lease prior to the scheduled
date of expiration thereof upon terms acceptable to Landlord (the
“Contingency”). If the Contingency is not satisfied, Landlord may so notify
Tenant, in which case this Lease shall be null and void and Landlord shall
immediately return to Tenant the Letter of Credit and any prepaid monthly Basic
Rental and neither party shall have any further obligations to the other.

ARTICLE 31

OPTION TO EXTEND

(a) Option Right. Landlord hereby grants the Tenant named in this Lease (the
“Original Tenant”) or any Affiliated Assignee and (as that term is defined
below) one (1)

 

-32-



--------------------------------------------------------------------------------

option (“Option”) to extend the Term for the entire Premises for a period of
five (5) years (“Option Term”), which Option shall be exercisable only by
written notice delivered by Tenant to Landlord as set forth below. The rights
contained in this Article 31 shall be personal to the Original Tenant and any
Affiliated Assignee and may only be exercised by the Original Tenant or any
Affiliated Assignee (and not any other transferee) if the Original Tenant or any
Affiliated Assignee occupies the entire Premises as of the date of Tenant’s
Acceptance (as defined in Section 31(c) below). The term “Affiliated Assignee”
shall mean an assignee of Tenant’s entire interest in the Lease (as amended),
where such assignee is controlled by, controls or is under common control with
Tenant.

(b) Option Rent. The rent payable by Tenant during the Option Term (“Option
Rent”) shall be equal to the “Market Rent” (defined below). “Market Rent” shall
mean the applicable Monthly Basic Rental, including all escalations, Direct
Costs, additional rent and other charges at which tenants, as of the
commencement of the Option Term, are entering into leases for non-sublease space
which is not encumbered by expansion rights and which is comparable in size,
location and quality to the Premises in renewal transactions, for a term
comparable to the Option Term, which comparable space is located in office
buildings comparable to the Project in Deerfield, Illinois, taking into
consideration the value of the existing improvements in the Premises to Tenant,
as compared to the value of the existing improvements in such comparable space,
with such value to be based upon the age, quality and layout of the improvements
and the extent to which the same could be utilized by Tenant with consideration
given to the fact that the improvements existing in the Premises are
specifically suitable to Tenant.

(c) Exercise of Option. The Option shall be exercised by Tenant only in the
following manner: (i) an Event of Default shall not exist on the delivery date
of the Interest Notice and Tenant’s Acceptance; (ii) Tenant shall deliver
written notice (“Interest Notice”) to Landlord not more than ten (10) months nor
less than twelve (12) months prior to the expiration of the Term, stating that
Tenant is interested in exercising the Option; (iii) within fifteen
(15) business days of Landlord’s receipt of Tenant’s written notice, Landlord
shall deliver notice (“Option Rent Notice”) to Tenant setting forth the Option
Rent; and (iv) if Tenant desires to exercise such Option, Tenant shall provide
Landlord written notice within five (5) business days after receipt of the
Option Rent Notice (“Tenant’s Acceptance”) and upon, and concurrent with such
exercise, Tenant may, at its option, object to the Option Rent contained in the
Option Rent Notice. Tenant’s failure to deliver the Interest Notice or Tenant’s
Acceptance on or before the dates specified above shall be deemed to constitute
Tenant’s election not to exercise the Option. If Tenant timely and properly
exercises its Option, the Term shall be extended for the Option Term upon all of
the terms and conditions set forth in this Lease, except that the rent for the
Option Term shall be as indicated in the Option Rent Notice unless Tenant,
concurrently with Tenant’s Acceptance, objects to the Option Rent contained in
the Option Rent Notice, in which case the parties shall follow the procedure and
the Option Rent shall be determined, as set forth in Section 31(d) below.

(d) Determination of Market Rent. If Tenant timely and appropriately objects to
the Market Rent in Tenant’s Acceptance, Landlord and Tenant shall attempt to
agree upon the Market Rent using their best good-faith efforts. If Landlord and
Tenant fail to reach agreement within twenty-one (21) days following Tenant’s
Acceptance (“Outside Agreement Date”), then each party shall make a separate
determination of the Market Rent which shall be submitted to each other and to
arbitration in accordance with the following items (i) through (vii):

(i) Landlord and Tenant shall each appoint, within ten (10) days of the Outside
Agreement Date, one arbitrator who shall by profession be a current licensed
real estate leasing broker of comparable commercial properties in the immediate
vicinity of the Project, and who has been active in such field over the last
five (5) years. The determination of the arbitrators shall be limited solely to
the issue of whether Landlord’s or Tenant’s submitted Market Rent is the closest
to the actual Market Rent as determined by the arbitrators, taking into account
the requirements of item (b), above (i.e., the arbitrators may only select
Landlord’s or Tenant’s determination of Market Rent and shall not be entitled to
make a compromise determination).

(ii) The two (2) arbitrators so appointed shall within five (5) business days of
the date of the appointment of the last appointed arbitrator agree upon and
appoint a third arbitrator who shall be qualified under the same criteria set
forth hereinabove for qualification of the initial two arbitrators.

 

-33-



--------------------------------------------------------------------------------

(iii) The three arbitrators shall within fifteen (15) days of the appointment of
the third arbitrator reach a decision as to whether the parties shall use
Landlord’s or Tenant’s submitted Market Rent, and shall notify Landlord and
Tenant thereof.

(iv) The decision of the majority of the three (3) arbitrators shall be binding
upon Landlord and Tenant.

(v) If either Landlord or Tenant fails to appoint an arbitrator within ten
(10) days after the applicable Outside Agreement Date, the arbitrator appointed
by one of them shall reach a decision, notify Landlord and Tenant thereof, and
such arbitrator’s decision shall be binding upon Landlord and Tenant.

(vi) If both parties fail to appoint an arbitrator, then there shall be no
determination of Market Rent, and the Option Rent shall be equal to the amounts
Tenant is obligated to pay under the Lease on the month immediately preceding
the Option Term for Monthly Basic Rental, including all escalations, Direct
Costs, Additional Rent and other charges.

(vii) If the two (2) arbitrators fail to agree upon and appoint a third
(3rd) arbitrator, the appointment of the third (3rd) arbitrator shall made by
one (1) JAMS arbitrator pursuant to the JAMS Streamlined Arbitration Rules and
Procedures in Chicago. The scope of the JAMS arbitration shall be limited to the
appointment of the third arbitrator who will be involved in determining the
Market Rent together with the original two arbitrators whom the parties have
appointed. The JAMS arbitrator shall have no authority to determine the Market
Rent or any other matter. Promptly after the JAMS arbitrator appoints the third
arbitrator for determining the Market Rent, such third arbitrator and the
original two arbitrators shall determine the Market Rent as provided in this
Lease.

(viii) Judgment on any arbitration decision or award may be entered in any court
having jurisdiction. The cost of arbitration shall be paid by Landlord and
Tenant equally.

ARTICLE 32

RIGHT OF FIRST OFFER

Landlord hereby grants to Tenant a right of first offer with respect to the
remaining space on the fifth (5th) floor of the Project (“First Offer Space”).
Notwithstanding the foregoing, such first offer right of Tenant shall commence
only following the expiration or earlier termination of the existing lease
pertaining to the First Offer Space, including any renewal or extension of such
lease, whether or not such renewal or extension is pursuant to an express
written provision in such lease, and regardless of whether any such renewal or
extension is consummated pursuant to a lease amendment or a new lease.

(a) Procedure for Offer. Landlord shall notify Tenant (the “First Offer Notice”)
from time to time when Landlord determines that Landlord shall commence the
marketing of the First Offer Space because such space shall become available for
lease to third parties. The First Offer Notice shall describe the space so
offered to Tenant and shall set forth Landlord’s proposed material economic
terms and conditions applicable to Tenant’s lease of such space (collectively,
the “Economic Terms”), including the proposed term of lease and the proposed
rent payable for the First Offer Space. Notwithstanding the foregoing,
Landlord’s obligation to deliver the First Offer Notice shall not apply during
the last nine (9) months of the initial Term unless Tenant has delivered an
Interest Notice to Landlord pursuant to Section 31(c) above nor shall Landlord
be obligated to deliver the First Offer Notice during the last eight (8) months
of the initial Term unless Tenant has timely delivered Tenant’s Acceptance to
Landlord pursuant to Section 31(c) above.

(b) Procedure for Acceptance. If Tenant wishes to exercise Tenant’s right of
first offer with respect to the space described in the First Offer Notice, then
within ten (10) business days after delivery of the First Offer Notice to
Tenant, Tenant shall deliver an unconditional irrevocable notice to Landlord of
Tenant’s exercise of its right of first offer with respect to the entire space
described in the First Offer Notice, and the Economic Terms shall be as set
forth in the First Offer Notice. If Tenant does not unconditionally exercise its
right of first offer within the ten (10) business day period, then Landlord
shall be free to lease the space described in the First Offer Notice to anyone
to whom Landlord desires on any terms Landlord desires and

 

-34-



--------------------------------------------------------------------------------

Tenant’s right of first offer shall terminate as to the First Offer Space
described in the First Offer Notice. Notwithstanding anything to the contrary
contained herein, Tenant must elect to exercise its right of first offer, if at
all, with respect to all of the space offered by Landlord to Tenant at any
particular time, and Tenant may not elect to lease only a portion thereof.

(c) Lease of First Offer Space. If Tenant timely and properly exercises Tenant’s
right to lease the First Offer Space as set forth herein, Landlord and Tenant
shall execute an amendment adding such First Offer Space to this Lease upon the
same non-economic terms and conditions as applicable to the initial Premises,
and the economic terms and conditions as provided in this Article 32. Unless
otherwise specified in Landlord’s Economic Terms, Tenant shall commence payment
of rent for the First Offer Space and the Term of the First Offer Space shall
commence upon the date of delivery of such space to Tenant.

(d) No Defaults. The rights contained in this Article 32 shall be personal to
the Original Tenant, and may only be exercised by the Original Tenant (and not
any assignee, sublessee or other transferee of the Original Tenant’s interest in
this Lease) if the Original Tenant occupies the entire Premises as of the date
of the First Offer Notice. Tenant shall not have the right to lease First Offer
Space as provided in this Article 32 if, as of the date of the First Offer
Notice, or, at Landlord’s option, as of the scheduled date of delivery of such
First Offer Space to Tenant, Tenant is in default under this Lease or Tenant has
previously been in default under this Lease more than once.

(e) Remedy. The sole remedy of Tenant for a breach by Landlord of its
obligations under this Article 32 shall be an action against Landlord for direct
damages (excluding consequential and punitive damages), and Tenant shall not
have any right to a temporary restraining order, preliminary injunction,
injunction, specific performance or other remedy, equitable or otherwise, aside
from direct damages resulting from said breach by Landlord.

ARTICLE 33

SIGNAGE/DIRECTORY

Provided Tenant is not in default hereunder, Tenant, at Tenant’s sole cost and
expense, shall have the right to identity on the electronic lobby directory and
Project-standard suite entry signage.

 

-35-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease, consisting of the
foregoing provisions and Articles, including all exhibits and other attachments
referenced therein, as of the date first above written.

 

“LANDLORD”  

LONG RIDGE OFFICE PORTFOLIO, L.P.,

a Delaware limited partnership

  By:  

MF FUNDING, INC.,

a Delaware corporation, its General Partner

    By:  

/s/ Scott E. Lyle

      Name:  

Scott E. Lyle

      Title:  

Vice President

 

“TENANT”  

HORIZON PHARMA USA, INC.,

a Delaware corporation

  By:  

/s/ Timothy P. Walbert

  Print Name:  

Timothy P. Walbert

  Title:  

President, Chairman and CEO

  By:  

 

  Print Name:  

 

  Title:  

 

 

-36-



--------------------------------------------------------------------------------

EXHIBIT “A”

PREMISES

LOGO [g237060g24b76.jpg]

This Exhibit “A” is provided for informational purposes only and is intended to
be only an approximation of the layout of the Premises and shall not be deemed
to constitute any representation by Landlord as to the exact layout or
configuration of the Premises.

 

EXHIBIT “A”

-1-



--------------------------------------------------------------------------------

EXHIBIT “B”

RULES AND REGULATIONS

1. No sign, advertisement or notice shall be displayed, printed or affixed on or
to the Premises or to the outside or inside of the Project or so as to be
visible from outside the Premises or Project without Landlord’s prior written
consent. Landlord shall have the right to remove any non-approved sign,
advertisement or notice, without notice to and at the expense of Tenant, and
Landlord shall not be liable in damages for such removal. All approved signs or
lettering on doors and walls shall be printed, painted, affixed or inscribed at
the expense of Tenant by Landlord or by a person selected by Landlord and in a
manner and style acceptable to Landlord.

2. Tenant shall not obtain for use on the Premises ice, waxing, cleaning,
interior glass polishing, rubbish removal, towel or other similar services, or
accept barbering or bootblackening, or coffee cart services, milk, soft drinks
or other like services on the Premises, except from persons authorized by
Landlord and at the hours and under regulations fixed by Landlord. No vending
machines or machines of any description shall be installed, maintained or
operated upon the Premises without Landlord’s prior written consent.

3. The sidewalks, halls, passages, exits, entrances, elevators and stairways
shall not be obstructed by Tenant or used for any purpose other than for ingress
and egress from Tenant’s Premises. Under no circumstances is trash to be stored
in the corridors. Notice must be given to Landlord for any large deliveries.
Furniture, freight and other large or heavy articles, and all other deliveries
may be brought into the Project only at times and in the manner designated by
Landlord, and always at Tenant’s sole responsibility and risk. Landlord may
impose reasonable charges for use of freight elevators after or before normal
business hours. All damage done to the Project by moving or maintaining such
furniture, freight or articles shall be repaired by Landlord at Tenant’s
expense. Tenant shall not take or permit to be taken in or out of entrances or
passenger elevators of the Project, any item normally taken, or which Landlord
otherwise reasonably requires to be taken, in or out through service doors or on
freight elevators. Tenant shall move all supplies, furniture and equipment as
soon as received directly to the Premises, and shall move all waste that is at
any time being taken from the Premises directly to the areas designated for
disposal.

4. Toilet rooms, toilets, urinals, wash bowls and other apparatus shall not be
used for any purpose other than for which they were constructed and no foreign
substance of any kind whatsoever shall be thrown therein.

5. Tenant shall not overload the floor of the Premises or mark, drive nails,
screw or drill into the partitions, ceilings or floor or in any way deface the
Premises. Tenant shall not place typed, handwritten or computer generated signs
in the corridors or any other common areas. Should there be a need for signage
additional to the Project standard tenant placard, a written request shall be
made to Landlord to obtain approval prior to any installation. All costs for
said signage shall be Tenant’s responsibility.

6. In no event shall Tenant place a load upon any floor of the Premises or
portion of any such flooring exceeding the floor load per square foot of area
for which such floor is designed to carry and which is allowed by law, or any
machinery or equipment which shall cause excessive vibration to the Premises or
noticeable vibration to any other part of the Project. Prior to bringing any
heavy safes, vaults, large computers or similarly heavy equipment into the
Project, Tenant shall inform Landlord in writing of the dimensions and weights
thereof and shall obtain Landlord’s consent thereto. Such consent shall not
constitute a representation or warranty by Landlord that the safe, vault or
other equipment complies, with regard to distribution of weight and/or
vibration, with the provisions of this Rule 6 nor relieve Tenant from
responsibility for the consequences of such noncompliance, and any such safe,
vault or other equipment which Landlord determines to constitute a danger of
damage to the Project or a nuisance to other tenants, either alone or in
combination with other heavy and/or vibrating objects and equipment, shall be
promptly removed by Tenant, at Tenant’s cost, upon Landlord’s written notice of
such determination and demand for removal thereof.

 

EXHIBIT “B”

-1-



--------------------------------------------------------------------------------

7. Tenant shall not use or keep in the Premises or Project any kerosene,
gasoline or inflammable, explosive or combustible fluid or material, or use any
method of heating or air-conditioning other than that supplied by Landlord.

8. Tenant shall not lay linoleum, tile, carpet or other similar floor covering
so that the same shall be affixed to the floor of the Premises in any manner
except as approved by Landlord.

9. Tenant shall not install or use any blinds, shades, awnings or screens in
connection with any window or door of the Premises and shall not use any drape
or window covering facing any exterior glass surface other than the standard
drapes, blinds or other window covering established by Landlord.

10. Tenant shall cooperate with Landlord in obtaining maximum effectiveness of
the cooling system by closing window coverings when the sun’s rays fall directly
on windows of the Premises. Tenant shall not obstruct, alter, or in any way
impair the efficient operation of Landlord’s heating, ventilating and
air-conditioning system. Tenant shall not tamper with or change the setting of
any thermostats or control valves. Tenant shall participate in recycling
programs undertaken by Landlord as part of Landlord’s sustainability practices
including, without limitation, the sorting and separation of its trash and
recycling into such categories as required by such sustainability practices.

11. The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the permitted use of the
Premises. Tenant shall not, without Landlord’s prior written consent, occupy or
permit any portion of the Premises to be occupied or used for the manufacture or
sale of liquor or tobacco in any form, or a barber or manicure shop, or as an
employment bureau. The Premises shall not be used for lodging or sleeping or for
any improper, objectionable or immoral purpose. No auction shall be conducted on
the Premises.

12. Tenant shall not make, or permit to be made, any unseemly or disturbing
noises, or disturb or interfere with occupants of Project or neighboring
buildings or premises or those having business with it by the use of any musical
instrument, radio, phonographs or unusual noise, or in any other way.

13. No bicycles, vehicles or animals of any kind shall be brought into or kept
in or about the Premises, and no cooking shall be done or permitted by any
tenant in the Premises, except that the preparation of coffee, tea, hot
chocolate and similar items for tenants, their employees and visitors shall be
permitted. No tenant shall cause or permit any unusual or objectionable odors to
be produced in or permeate from or throughout the Premises. The foregoing
notwithstanding, Tenant shall have the right to use a microwave and to heat
microwavable items typically heated in an office. No hot plates, toasters,
toaster ovens or similar open element cooking apparatus shall be permitted in
the Premises.

14. The sashes, sash doors, skylights, windows and doors that reflect or admit
light and air into the halls, passageways or other public places in the Project
shall not be covered or obstructed by any tenant, nor shall any bottles, parcels
or other articles be placed on the window sills. All electrical ceiling fixtures
hung in the Premises or spaces along the perimeter of the Project must be of a
quality, type, design and bulb color approved in advance by Landlord.

15. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any tenant, nor shall any changes be made in existing locks
or the mechanisms thereof unless Landlord is first notified thereof, gives
written approval, and is furnished a key therefor. Each tenant must, upon the
termination of his tenancy, give to Landlord all keys and key cards of stores,
offices, or toilets or toilet rooms, either furnished to, or otherwise procured
by, such tenant, and in the event of the loss of any keys so furnished, such
tenant shall pay Landlord the cost of replacing the same or of changing the lock
or locks opened by such lost key if Landlord shall deem it necessary to make
such change. If more than two keys for one lock are desired, Landlord will
provide them upon payment therefor by Tenant. Tenant shall not key or re-key any
locks. All locks shall be keyed by Landlord’s locksmith only.

 

EXHIBIT “B”

-2-



--------------------------------------------------------------------------------

16. Landlord shall have the right to prohibit any advertising by any tenant
which, in Landlord’s opinion, tends to impair the reputation of the Project or
its desirability as an office building and upon written notice from Landlord any
tenant shall refrain from and discontinue such advertising.

17. Landlord reserves the right to control access to the Project by all persons
after reasonable hours of generally recognized business days and at all hours on
Sundays and legal holidays and may at all times control access to the equipment
areas of the Project outside the Premises. Each tenant shall be responsible for
all persons for whom it requests after hours access and shall be liable to
Landlord for all acts of such persons. Landlord shall have the right from time
to time to establish reasonable rules and charges pertaining to freight elevator
usage, including the allocation and reservation of such usage for tenants’
initial move-in to their premises, and final departure therefrom. Landlord may
also establish from time to time reasonable rules and charges for accessing the
equipment areas of the Project, including the risers, rooftops and telephone
closets.

18. Any person employed by any tenant to do janitorial work shall, while in the
Project and outside of the Premises, be subject to and under the control and
direction of the Office of the Project or its designated representative such as
security personnel (but not as an agent or servant of Landlord, and the Tenant
shall be responsible for all acts of such persons).

19. All doors opening on to public corridors shall be kept closed, except when
being used for ingress and egress. Tenant shall cooperate and comply with any
reasonable safety or security programs, including fire drills and air raid
drills, and the appointment of “fire wardens” developed by Landlord for the
Project, or required by law. Before leaving the Premises unattended, Tenant
shall close and securely lock all doors or other means of entry to the Premises
and shut off all lights and water faucets in the Premises.

20. The requirements of tenants will be attended to only upon application to the
management office of the Project.

21. Canvassing, soliciting and peddling in the Project are prohibited and each
tenant shall cooperate to prevent the same.

22. All office equipment of any electrical or mechanical nature shall be placed
by tenants in the Premises in settings approved by Landlord, to absorb or
prevent any vibration, noise or annoyance.

23. No air-conditioning unit or other similar apparatus shall be installed or
used by any tenant without the prior written consent of Landlord. Tenant shall
pay the cost of all electricity used for air-conditioning in the Premises if
such electrical consumption exceeds normal office requirements, regardless of
whether additional apparatus is installed pursuant to the preceding sentence.

24. There shall not be used in any space, or in the public halls of the Project,
either by any tenant or others, any hand trucks except those equipped with
rubber tires and side guards.

25. All electrical ceiling fixtures hung in offices or spaces along the
perimeter of the Project must be fluorescent and/or of a quality, type, design
and bulb color approved by Landlord. Tenant shall not permit the consumption in
the Premises of more than 2 1/2 watts per net usable square foot in the Premises
in respect of office lighting nor shall Tenant permit the consumption in the
Premises of more than 1 1/2 watts per net usable square foot of space in the
Premises in respect of the power outlets therein, at any one time. In the event
that such limits are exceeded, Landlord shall have the right to require Tenant
to remove lighting fixtures and equipment and/or to charge Tenant for the cost
of the additional electricity consumed.

26. Parking.

(a) Project parking facility hours shall be 7:00 a.m. to 7:00 p.m., Monday
through Friday, and closed on weekends, state and federal holidays, as such
hours may be revised from time to time by Landlord.

(b) Automobiles must be parked entirely within the stall lines on the floor.

 

EXHIBIT “B”

-3-



--------------------------------------------------------------------------------

(c) All directional signs and arrows must be observed.

(d) The speed limit shall be 5 miles per hour.

(e) Parking is prohibited in areas not striped for parking.

(f) Parking cards or any other device or form of identification supplied by
Landlord (or its operator) shall remain the property of Landlord (or its
operator). Such parking identification device must be displayed as requested and
may not be mutilated in any manner. The serial number of the parking
identification device may not be obliterated. Devices are not transferable or
assignable and any device in the possession of an unauthorized holder will be
void. There will be a replacement charge to the Tenant or person designated by
Tenant of $30.00 for loss of any parking card. There shall be a security deposit
of $30.00 due at issuance for each card key issued to Tenant.

(g) The monthly rate for parking is payable one (1) month in advance and must be
paid by the third business day of each month. Failure to do so will
automatically cancel parking privileges and a charge at the prevailing daily
rate will be due. No deductions or allowances from the monthly rate will be made
for days parker does not use the parking facilities.

(h) Tenant may validate visitor parking by such method or methods as the
Landlord may approve, at the validation rate from time to time generally
applicable to visitor parking.

(i) Landlord (and its operator) may refuse to permit any person who violates the
within rules to park in the Project parking facility, and any violation of the
rules shall subject the automobile to removal from the Project parking facility
at the parker’s expense. In either of said events, Landlord (or its operator)
shall refund a prorata portion of the current monthly parking rate and the
sticker or any other form of identification supplied by Landlord (or its
operator) will be returned to Landlord (or its operator).

(j) Project parking facility managers or attendants are not authorized to make
or allow any exceptions to these Rules and Regulations.

(k) All responsibility for any loss or damage to automobiles or any personal
property therein is assumed by the parker.

(l) Loss or theft of parking identification devices from automobiles must be
reported to the Project parking facility manager immediately, and a lost or
stolen report must be filed by the parker at that time.

(m) The parking facilities are for the sole purpose of parking one automobile
per space. Washing, waxing, cleaning or servicing of any vehicles by the parker
or his agents is prohibited.

(n) Landlord (and its operator) reserves the right to refuse the issuance of
monthly stickers or other parking identification devices to any Tenant and/or
its employees who refuse to comply with the above Rules and Regulations and all
City, State or Federal ordinances, laws or agreements.

(o) Tenant agrees to acquaint all employees with these Rules and Regulations.

(p) No vehicle shall be stored in the Project parking facility for a period of
more than one (1) week.

27. The Project is a non-smoking Project. Smoking or carrying lighted cigars or
cigarettes in the Premises or the Project, including the elevators in the
Project, is prohibited.

28. Tenant shall not, without Landlord’s prior written consent (which consent
may be granted or withheld in Landlord’s absolute discretion), allow any
employee or agent to carry any type of gun or other firearm in or about any of
the Premises or Project.

 

EXHIBIT “B”

-4-



--------------------------------------------------------------------------------

EXHIBIT “C”

NOTICE OF TERM DATES

AND TENANT’S PROPORTIONATE SHARE

 

TO:  

 

  DATE:                           

 

   

 

   

 

RE:

   Lease dated                     , 20    , between
                                         (“Landlord”), and
                                         (“Tenant”), concerning
Suite                     , located at                     .

Ladies and Gentlemen:

In accordance with the Lease, Landlord wishes to advise and/or confirm the
following:

1. That the Premises have been accepted herewith by the Tenant as being
substantially complete in accordance with the Lease and that there is no
deficiency in construction.

2. That the Tenant has taken possession of the Premises and acknowledges that
under the provisions of the Lease the Term of said Lease shall commence as of
             for a term of                      ending on                     .

3. That in accordance with the Lease, Basic Rental commenced to accrue on
                    .

4. If the Commencement Date of the Lease is other than the first day of the
month, the first billing will contain a prorata adjustment. Each billing
thereafter shall be for the full amount of the monthly installment as provided
for in said Lease.

5. Rent is due and payable in advance on the first day of each and every month
during the Term of said Lease. Your rent checks should be made payable to
                     at                     .

6. The exact number of rentable square feet within the Premises is             
square feet.

7. Tenant’s Proportionate Share, as adjusted based upon the exact number of
rentable square feet within the Premises is     %.

AGREED AND ACCEPTED:

TENANT:

 

a  

 

By:  

 

  Its:  

 

EXHIBIT ONLY

***DO NOT SIGN – INITIAL ONLY***

 

EXHIBIT “C”

-1-



--------------------------------------------------------------------------------

EXHIBIT “D”

TENANT WORK LETTER

[HORIZON PHARMA]

This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the Premises. This Tenant Work Letter is essentially organized
chronologically and addresses the issues of the construction of the Premises, in
sequence, as such issues will arise during the actual construction of the
Premises.

SECTION 1

DELIVERY OF THE PREMISES AND BASE BUILDING

1.1 Delivery and Acceptance. Upon the full execution and delivery of this Lease
by Landlord and Tenant and vacation of the Premises by the existing tenant
thereof, Landlord shall deliver the Premises and “Base Building”, as that term
is defined below, to Tenant, and Tenant shall accept the Premises and Base
Building from Landlord in their then existing “as-is” condition. The “Base
Building” shall consist of those portions of the Premises which were in
existence prior to the construction of tenant improvements in the Premises.

1.2 Late Delivery. In the event Landlord does not deliver the Premises to Tenant
by October 25, 2011, as Tenant’s sole remedy, Tenant shall have the option to
terminate the Lease by written notice to Landlord prior to the date Landlord
delivers the Premises to Tenant.

SECTION 2

TENANT IMPROVEMENTS

2.1 Tenant Improvement Allowance. Tenant shall be entitled to a one-time tenant
improvement allowance (“Tenant Improvement Allowance”) in the amount of
$741,370.00 (based on $35.00 rentable square foot of space in the Premises) for
the cost relating to the initial design and the actual cost of constructing the
Tenant’s improvements, which are permanently affixed to the Premises
(“Improvements”) and for the other Tenant Improvement Allowance Items described
in Section 2.2 below. In no event shall Landlord be obligated to make
disbursements pursuant to this Tenant Work Letter in a total amount which
exceeds the Tenant Improvement Allowance.

2.2 Disbursement of the Tenant Improvement Allowance.

2.2.1 Tenant Improvement Allowance Items. Except as otherwise set forth in this
Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord only for the following items and costs (collectively the “Tenant
Improvement Allowance Items”):

2.2.1.1 Costs for the payment of the fees of the “Architect” and the
“Engineers,” as those terms are defined in Section 3.1 of this Tenant Work
Letter, subject to the cap described in Section 2.2.2.9 below;

2.2.1.2 The payment of plan check, permit and license fees relating to
construction of the Improvements;

2.2.1.3 The cost of construction of the Improvements, including, without
limitation, testing and inspection costs and trash removal costs, and
contractors’ fees and general conditions;

2.2.1.4 The cost of any changes in the Base Building when such changes are
required by the Construction Drawings (including if such changes are due to the
fact that such work is prepared on an unoccupied basis), such cost to include
all direct architectural and/or engineering fees and expenses incurred in
connection therewith;

 

EXHIBIT “D”

-1-



--------------------------------------------------------------------------------

2.2.1.5 The cost of any changes to the Construction Drawings or Improvements
required by any applicable building code(s) and other legal requirements (the
“Code”);

2.2.1.6 Sales and use taxes;

2.2.1.7 Payment to Landlord of a construction coordination fee equal to five
percent (5%) of the Tenant Improvement Allowance and any Over-Allowance Amount;

2.2.1.8 All other costs to be expended by Tenant and reasonably approved
Landlord in connection with the construction of the Improvements; and

2.2.1.9 Costs of furniture, fixtures and equipment for the Premises; provided
that the total aggregate amount of costs applied to the Tenant Improvement
Allowance for the items described in 2.2.1.1 above and this 2.2.1.9 shall not
exceed an aggregate total of $111,205.50 (based on 15% of the Tenant Improvement
Allowance).

Notwithstanding anything to the contrary in this Tenant Work Letter, if Tenant
uses less than the entire amount of the Tenant Improvement Allowance for Tenant
Improvement Allowance Items, Tenant may request, by providing written notice to
Landlord at any time on or before June 30, 2012 (“Request Notice”), that the
unused amount be applied as a credit against Tenant’s monthly Basic Rental
obligations (“Rent Credit”). If Tenant timely delivers a Request Notice, the
Rent Credit will be applied as a credit to Tenant’s obligations to pay monthly
Basic Rental commencing on the first (1st) day of the thirty-eighth (38th) full
calendar month of the Term and continuing thereafter until exhausted. It Tenant
does not timely deliver the Request Notice, Tenant shall not be entitled to any
Rent Credit or use of the unused Tenant Improvement Allowance and any such
unused amount shall revert to Landlord.

2.2.2 Disbursement of Tenant Improvement Allowance. Landlord shall disburse the
Tenant Improvement Allowance in interim progress disbursements (“Progress
Disbursement”), and one (1) final disbursement (“Final Disbursement”), within
thirty (30) days after Tenant submits complete written disbursement requests, as
further described below. Landlord may issue checks to fund the Tenant
Improvement Allowance jointly or separately to Tenant, its general contractor,
and any other of Tenant’s Agents. Without limiting the generality of the
provisions below, Landlord may withhold payments of the Tenant Improvement
Allowance pending inspection of the Improvements theretofore performed to
determine that the applicable portions of the Improvements were properly
performed in accordance with this Tenant Work Letter and the Approved Working
Drawings, and that no substandard work exists which adversely affects the
mechanical, electrical, plumbing, heating, ventilating and air conditioning,
life-safety or other systems of the Project, the curtain wall of the Project,
the structure or exterior appearance of the Project, or any other tenant’s use
of such other tenant’s leased premises in the Project; provided, such
inspections shall not be deemed a warranty by Landlord that such conditions do
not exist nor a waiver of Landlord’s rights if such conditions exist and were
not reported during such inspection.

2.2.2.1 Progress Disbursements. Each Progress Disbursement shall be paid based
on the percentage value of the Improvements theretofore completed (“Completed
Work Percentage”), less ten percent (10%) retention (“Retention”) to be deferred
to the Final Disbursement. Tenant shall not request any Progress Payments more
often than monthly. In each Progress Disbursement Request, Tenant shall:
(i) state the Completed Work Percentage as of the date of such Progress
Disbursement Request (which may include any material actually delivered to the
Premises as of such date), and show the subtraction of the Retention required
herein, (ii) set forth the total estimated cost of the Improvements, and the
computation of the Progress Disbursement, (iii) attach a general contractor
application for payment on AIA G702 and G703 forms (or such modified version
and/or a “sworn statement” or “affidavit of payment” in such form as Landlord
may require consistent with Illinois laws and customs to protect against
mechanics’ and other liens), respecting the portion of the Improvements covered
by such Progress Disbursement Request, duly executed and certified under oath
(or sworn under penalty of perjury and notarized as Landlord may require
consistent with Illinois laws) by the general contractor and all subcontractors,
and which shall include execution and certification by the Architect that all
Improvements for which payment is requested have been properly completed in
accordance with the Approved Working Drawings, and shall show the names of all
parties furnishing material and labor and the amount previously paid and due or
to become due to each

 

EXHIBIT “D”

-2-



--------------------------------------------------------------------------------

of them, and shall include invoices and other reasonable supporting
documentation, and (iv) include partial lien releases (which may, at Landlord’s
sole option, be conditional as to the amount of the current payment requested,
but shall in any event be unconditional releases as to prior amounts), by the
general contractor and all subcontractors, suppliers, materialmen and persons
who have provided any labor, services, material, fixtures, apparatus or
machinery (collectively, “Subcontractors”), in such form as Landlord may require
consistent with Illinois laws, respecting the portion of the Improvements
covered by such Progress Disbursement Request.

2.2.2.2 Final Disbursement Request. Tenant’s Final Disbursement Request shall
specify that it is the “Final Disbursement Request,” and shall include: (i) an
“Architect’s Certificate of Substantial Completion” on the current AIA form, and
an Architect’s certificate for final payment, (ii) a general contractor
application for payment on AIA G702 and G703 forms (or such modified version
and/or such form of “sworn statement” or “affidavit of payment” as Landlord may
require consistent with Illinois laws to protect against mechanics’ and other
liens), duly executed and certified under oath (or sworn under penalty of
perjury and notarized as Landlord may require consistent with Illinois laws) by
the contractor and all Subcontractors, and which shall include execution and
certification by the Architect, as further described above respecting Progress
Disbursement Requests, (iii) copies of all invoices for the Improvements not
previously provided, (iv) a copy of the permanent certificate of occupancy for
the Premises (if required by law, or otherwise such evidence or government
inspections and approvals as may be customary), and (v) final, complete,
unconditional lien releases by the general contractor and all Subcontractors in
such form as Landlord may require consistent with Illinois laws, and (vi) such
other evidence as Landlord may reasonably require that the costs of the
Improvements have been paid and that no architect’s, engineer’s mechanic’s,
materialmen’s or other liens have been or may be filed against the Project or
Premises arising out of the design or performance of such Improvements.
Notwithstanding anything to the contrary contained herein, to the extent
substantial completion has occurred, but any so-called punch-list items or other
items remain to be performed, Landlord may defer paying the Final Disbursement
or such portion thereof as Landlord may determine, until all such items are
fully completed.

2.2.2.3 Other Terms. Landlord shall only be obligated to make disbursements from
the Tenant Improvement Allowance to the extent costs are incurred by Tenant for
Tenant Improvement Allowance Items. Except for furniture, fixtures and equipment
purchased under Section 2.2.1.9 above, all Tenant Improvement Allowance Items
for which the Tenant Improvement Allowance has been made available shall be
deemed Landlord’s property under the terms of this Lease.

SECTION 3

CONSTRUCTION DRAWINGS

3.1 Selection of Architect/Construction Drawings. Tenant shall retain an
architect approved by Landlord (the “Architect”) to prepare the Construction
Drawings. Tenant or the Architect shall retain the engineering consultants
designated by Landlord (the “Engineers”) to prepare all plans and engineering
working drawings relating to the structural, mechanical, electrical, plumbing,
HVAC, life-safety, and sprinkler work in the Premises, which work is not part of
the Base Building. The Architect and the Engineers are collectively referred to
herein as the “Design Professionals”. The plans and drawings to be prepared by
the Design Professionals hereunder shall be known collectively as the
“Construction Drawings”. All Construction Drawings shall comply with the drawing
format and specifications acceptable to Landlord. Tenant and Architect shall
verify, in the field, the dimensions and conditions as shown on the relevant
portions of the Base Building plans, and Tenant and Architect shall be solely
responsible for the same, and Landlord shall have no responsibility in
connection therewith. Landlord’s review of the Construction Drawings as set
forth in this Section 3, shall be for its sole purpose and shall not imply
Landlord’s review of the same, or obligate Landlord to review the same, for
quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord’s
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings, and Tenant’s
waiver and indemnity set forth in this Lease shall specifically apply to the
Construction Drawings.

 

EXHIBIT “D”

-3-



--------------------------------------------------------------------------------

3.2 Approved Working Drawings. Landlord shall approve (or disapprove) working
drawings prepared by the Design Professionals within five (5) days after
Landlord receives the final working drawings (the “Approved Working Drawings”).
Tenant shall submit the same to the applicable governmental agencies and
diligently pursue its receipt of all applicable building permits. Tenant hereby
agrees that neither Landlord nor Landlord’s consultants shall be responsible for
obtaining any building permit or certificate of occupancy for the Premises and
that obtaining the same shall be Tenant’s responsibility; provided, however,
that Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy. No changes, modifications or
alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord, which consent may not be unreasonably withheld.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1 Tenant’s Selection of Contractors.

4.1.1 The Contractor. A general contractor shall be retained by Tenant to
construct the Improvements and Tenant shall contract directly with such
contractor. Such general contractor (“Contractor”) so retained by Tenant must be
reasonably approved by Landlord.

4.1.2 Tenant’s Agents. All subcontractors, laborers, materialmen, and suppliers
used by Tenant (such subcontractors, laborers, materialmen, and suppliers, and
the Contractor to be known collectively as “Tenant’s Agents”) must be approved
in writing by Landlord, which approval shall not be unreasonably withheld or
delayed. If Landlord does not approve any of Tenant’s proposed subcontractors,
laborers, materialmen or suppliers, Tenant shall submit other proposed
subcontractors, laborers, materialmen or suppliers for Landlord’s written
approval.

4.2 Construction of Improvements by Tenant’s Agency.

4.2.1 Construction Contract; Cost Budget. Prior to Tenant’s execution of the
construction contract and general conditions with Contractor (the “Contract”),
Tenant shall submit the Contract to Landlord for its approval with regard to
proper insurance and licensing requirements and any other provisions which may
adversely affect Landlord or Landlord’s interest in the Project, and which
approval shall not be unreasonably withheld or delayed by more than five
(5) business days after Landlord’s receipt of the Contract. Prior to the
commencement of the construction of the Improvements, and after Tenant has
accepted all bids for the Improvements, Tenant shall provide Landlord with a
detailed breakdown, by trade, of the final costs to be incurred or which have
been incurred in connection with the design and construction of the Improvements
to be performed by or at the direction of Tenant or the Contractor, which costs
form a basis for the amount of the Contract (the “Final Costs”). Prior to the
commencement of construction of the Improvements, Tenant shall supply Landlord
with an amount (the “Over-Allowance Amount”) equal to the difference between the
amount of the Final Costs and the amount of the Tenant Improvement Allowance
(less any portion thereof already disbursed by Landlord, or in the process of
being disbursed by Landlord, on or before the commencement of construction of
the Improvements). The Over-Allowance Amount shall be disbursed by Landlord
prior to the disbursement of any of the then remaining portion of the Tenant
Improvement Allowance, and such disbursement shall be pursuant to the same
procedure as the Tenant Improvement Allowance. In the event that, after the
Final Costs have been delivered by Tenant to Landlord, the costs relating to the
design and construction of the Improvements shall change, any additional costs
necessary to such design and construction in excess of the Final Costs, shall be
paid by Tenant to Landlord immediately as an addition to the Over-Allowance
Amount or at Landlord’s option, Tenant shall make payments for such additional
costs out of its own funds, but Tenant shall continue to provide Landlord with
the documents described in Section 2.2.2.1 (i), (ii), (iii) and (iv) of this
Tenant Work Letter, above, for Landlord’s approval, prior to Tenant paying such
costs.

4.2.2 Tenant’s Agents.

4.2.2.1 Landlord’s General Conditions for Tenant’s Agents and Tenant Improvement
Work. Tenant’s and Tenant’s Agent’s construction of the Improvements shall

 

EXHIBIT “D”

-4-



--------------------------------------------------------------------------------

comply with the following: (i) the Improvements shall be constructed in strict
accordance with the Approved Working Drawings; (ii) Tenant’s Agents shall submit
schedules of all work relating to the Improvements to Contractor and Contractor
shall, within five (5) business days of receipt thereof, inform Tenant’s Agents
of any changes which are necessary thereto, and Tenant’s Agents shall adhere to
such corrected schedule; and (iii) Tenant shall abide by all rules made by
Landlord’s Project manager with respect to the use of freight, loading dock and
service elevators, storage of materials, coordination of work with the
contractors of other tenants, and any other matter in connection with this
Tenant Work Letter, including, without limitation, the construction of the
Improvements.

4.2.2.2 Indemnity and Waiver. Tenant’s indemnity of Landlord and waiver of
claims against Landlord as set forth in this Lease shall also apply, to the
extent not prohibited by applicable Illinois laws, with respect to any and all
costs, losses, damages, injuries and liabilities related in any way to any act
or omission of Tenant or Tenant’s Agents, or anyone directly or indirectly
employed by any of them, or in connection with Tenant’s non-payment of any
amount arising out of the Improvements and/or Tenant’s disapproval of all or any
portion of any request for payment. Such indemnity by Tenant, as set forth in
this Lease, shall also apply, to the extent not prohibited by applicable
Illinois laws, with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord’s performance of any ministerial acts
reasonably necessary (i) to permit Tenant to complete the Improvements, and
(ii) to enable Tenant to obtain any building permit or certificate of occupancy
for the Premises.

4.2.2.3 Requirements of Tenant’s Agents. Each of Tenant’s Agents shall guarantee
to Tenant and for the benefit of Landlord that the portion of the Improvements
for which it is responsible shall be free from any defects in workmanship and
materials for a period of not less than one (1) year from the date of completion
thereof. Each of Tenant’s Agents shall be responsible for the replacement or
repair, without additional charge, of all work done or furnished in accordance
with its contract that shall become defective within one (1) year after the
later to occur of (i) completion of the work performed by such contractor or
subcontractors and (ii) the Commencement Date. The correction of such work shall
include, without additional charge, all additional expenses and damages incurred
in connection with such removal or replacement of all or any part of the
Improvements, and/or the Project and/or common areas that may be damaged or
disturbed thereby. All such warranties or guarantees as to materials or
workmanship of or with respect to the Improvements shall be contained in the
Contract or subcontract and shall be written such that such guarantees or
warranties shall inure to the benefit of both Landlord and Tenant, as their
respective interests may appear, and can be directly enforced by either. Tenant
covenants to give to Landlord any assignment or other assurances which may be
necessary to effect such right of direct enforcement.

4.2.2.3.1 Lien-Free Basis. Tenant’s Contractor and the other Tenant’s Agents and
the Design Professionals shall perform all work and services on a lien-free
basis. If a lien is filed or recorded against the Project due to, or in any way
associated with, the design, engineering or construction of the Improvements,
Tenant agrees to have such lien released of record by recording a lien release
bond or otherwise (in a manner and form approved by Landlord) within five
(5) days of Landlord’s notice to Tenant regarding same. If Tenant fails to cause
the release of such lien within such five (5) day period to Landlord’s
satisfaction, Landlord may cause the removal of such lien from Landlord’s title
or require a deposit by Tenant as provided under Article 10 (Liens) of this
Lease, and Tenant agrees to repay Landlord for all costs and expenses incurred
by Landlord to release the lien (including, but not limited to, the payment of
the amount stated in the lien, any filing, processing, recording and attorneys’
fees) within ten (10) days of Landlord’s request therefor, and such amount shall
be considered Additional Rent due under the Lease. If Tenant fails to pay
Landlord as aforesaid, such failure shall be deemed an uncured noticed material
default under the Lease, and Landlord may pursue any remedy provided for under
the Lease, at law or in equity. Under no circumstances shall Landlord’s approval
or payment of a Progress Disbursement, Final Disbursement or any other amount,
be deemed a waiver of Tenant’s obligations or Landlord’s rights respecting
liens.

4.2.2.4 Insurance Requirements.

4.2.2.4.1 General Coverages. All of Tenant’s Agents shall carry worker’s
compensation insurance covering all of their respective employees, and shall
also carry commercial general liability insurance, including property damage,
all with limits, in form and with companies as are required to be carried by
Tenant as set forth in this Lease.

 

EXHIBIT “D”

-5-



--------------------------------------------------------------------------------

4.2.2.4.2 Special Coverages. Tenant shall carry “Builder’s All Risk” insurance
in an amount approved by Landlord covering the construction of the Improvements,
and such other insurance as Landlord may require, it being understood and agreed
that the Improvements shall be insured by Tenant pursuant to this Lease during
construction and immediately upon completion thereof. Such insurance shall be in
amounts and shall include such extended coverage endorsements as may be
reasonably required by Landlord including, but not limited to, the requirement
that all of Tenant’s Agents shall carry excess liability and Products and
Completed Operating Coverage insurance, each in amounts not less than $500,000
for each incident, $1,000,000 in aggregate, and in form and with companies as
are required to be carried by Tenant as set forth in this Lease.

4.2.2.4.3 General Terms. Certificates for all insurance carried pursuant to this
Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Improvements and before the Contractor’s equipment is moved
onto the site. All such policies of insurance must contain a provision that the
company writing said policy will give Landlord thirty (30) days prior written
notice of any cancellation or lapse of the effective date or any reduction in
the amounts of such insurance. In the event that the Improvements are damaged by
any cause during the course of the construction thereof, Tenant shall
immediately repair the same at Tenant’s sole cost and expense. Tenant’s Agents
shall maintain all of the foregoing insurance coverage in force until the
Improvements are fully completed and accepted by Landlord, except for any
Products and Completed Operation Coverage insurance required by Landlord, which
is to be maintained for ten (10) years following completion of the work and
acceptance by Landlord and Tenant. All policies carried under this
Section 4.2.2.4 shall insure Landlord and Tenant, as their interests may appear,
as well as Contractor and Tenant’s Agents. All insurance maintained by Tenant’s
Agents shall preclude subrogation or contribution claims by the insurer against
anyone insured thereunder, to the extent not prohibited under applicable
Illinois laws. Such insurance shall provide that it is primary insurance as
respects the Landlord and that any other insurance maintained by Landlord is
excess and noncontributing with the insurance required hereunder. The
requirements for the foregoing insurance shall not derogate from the provisions
for indemnification of Landlord by Tenant under Section 4.2.2.2 of this Tenant
Work Letter.

4.2.3 Governmental Compliance. The Improvements shall comply in all respects
with the following: (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) material and equipment manufacturer’s specifications for the
Project and for materials and equipment to be installed as part of the
Improvements.

4.2.4 Inspection by Landlord. Landlord shall have the right to inspect the
Improvements at all times, provided however, that Landlord’s failure to inspect
the Improvements shall in no event constitute a waiver of any of Landlord’s
rights hereunder nor shall Landlord’s inspection of the Improvements constitute
Landlord’s approval of the same. Should Landlord disapprove any portion of the
Improvements, Landlord shall notify Tenant in writing of such disapproval and
shall specify the items disapproved. Any defects or deviations in, and/or
disapproval by Landlord of, the Improvements shall be rectified by Tenant at no
expense to Landlord, provided however, that in the event Landlord determines
that a defect or deviation exists or disapproves of any matter in connection
with any portion of the Improvements and such defect, deviation or matter might
adversely affect the mechanical, electrical, plumbing, heating, ventilating and
air conditioning or life-safety systems of the Project, the structure or
exterior appearance of the Project or any other tenant’s use of such other
tenant’s leased premises, Landlord may take such action as Landlord deems
necessary, at Tenant’s expense and without incurring any liability on Landlord’s
part, to correct any such defect, deviation and/or matter, including, without
limitation, causing the cessation of performance of the construction of the
Improvements until such time as the defect, deviation and/or matter is corrected
to Landlord’s satisfaction.

4.2.5 Meetings. Commencing upon the execution of this Lease, Tenant and Landlord
shall hold meetings as required at a reasonable time with the Architect and the
Contractor regarding the progress of the preparation of Construction Drawings
and the construction of the Improvements, which meetings shall be held at a
location designated by Landlord, and Landlord and/or its agents shall receive
prior notice of, and shall have the right to

 

EXHIBIT “D”

-6-



--------------------------------------------------------------------------------

attend, all such meetings, and, upon Landlord’s request, certain of Tenant’s
Agents shall attend such meetings. One such meeting each month shall include the
review of Contractor’s current request for payment.

4.3 Copy of “As Built” Plans. At the conclusion of construction, (i) Tenant
shall cause the Architect and Contractor (A) to update the Approved Working
Drawings as necessary to reflect all changes made to the Approved Working
Drawings during the course of construction, (B) to certify to the best of their
knowledge that the “record-set” of as-built drawings are true and correct, which
certification shall survive the expiration or termination of this Lease, and
(C) to deliver to Landlord two (2) sets of copies of such as-built drawings
within ninety (90) days following substantial completion of the Improvements,
and (ii) Tenant shall deliver to Landlord a copy of all warranties, guaranties,
and operating manuals and information relating to the improvements, equipment,
and systems in the Premises.

SECTION 5

MISCELLANEOUS

5.1 Tenant’s Representative. Prior to commencement of construction, Tenant shall
designate an individual to act as its sole representative with respect to the
matters set forth in this Tenant Work Letter, who shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.

5.2 Landlord’s Representative. Landlord shall designate an individual as its
sole representative with respect to the matters set forth in this Tenant Work
Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

5.3 Time of the Essence in This Tenant Work Letter. Time is of the essence with
respect to the performance by Tenant of every provision of this Tenant Work
Letter. Unless otherwise indicated, all references herein to a “number of days”
shall mean and refer to calendar days. If any item requiring approval is timely
disapproved by Landlord, the procedure for preparation of the document and
approval thereof shall be repeated until the document is approved by Landlord.

5.4 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if an event of default as described in the Lease or
this Tenant Work Letter has occurred at any time, then (i) in addition to all
other rights and remedies granted to Landlord pursuant to this Lease, Landlord
shall have the right to withhold payment of all or any portion of the Tenant
Improvement Allowance and/or Landlord may cause Contractor to cease the
construction of the Premises (in which case, Tenant shall be responsible for any
delay in the substantial completion of the Premises caused by such work
stoppage), and (ii) all other obligations of Landlord under the terms of this
Tenant Work Letter shall be forgiven until such time as such default is cured
pursuant to the terms of this Lease (in which case, Tenant shall be responsible
for any delay in the substantial completion of the Premises caused by such
inaction by Landlord).

5.5 Construction Defects. Landlord shall have no responsibility for the
Improvements and Tenant will remedy, at Tenant’s own expense, and be responsible
for any and all defects in the Improvements that may appear during or after the
completion thereof whether the same shall affect the Improvements in particular
or any parts of the Premises in general. Tenant shall indemnify, defend, hold
harmless and reimburse Landlord for any liabilities, costs or expenses incurred
by Landlord by reason of any defect in any portion of the Improvements
constructed by Tenant or Tenant’s contractor or subcontractors, or by reason of
inadequate cleanup following completion of the Improvements.

5.6 Coordination of Labor. All of Tenant’s contractors, subcontractors,
employees, servants and agents must work in harmony with and shall not interfere
with any labor employed by Landlord, or Landlord’s contractors or by any other
tenant or its contractors with respect to any portion of the Project.

5.7 HVAC Systems. Tenant agrees to be entirely responsible for the maintenance
or the balancing of any heating, ventilating or air conditioning system
installed by Tenant and/or

 

EXHIBIT “D”

-7-



--------------------------------------------------------------------------------

maintenance of the electrical or plumbing work installed by Tenant and/or for
maintenance of lighting fixtures, partitions, doors, hardware or any other
installations made by Tenant.

5.8 Approval of Plans, Design Professionals, Tenant’s Agents and Contracts.
Landlord will not check Tenant drawings for building code compliance. Approval
of the Construction Drawings by Landlord is not a representation that the
drawings are in compliance with the requirements of governing authorities, and
it shall be Tenant’s responsibility to meet and comply with all federal, state,
and local code requirements. Approval of the Construction Drawings does not
constitute assumption of responsibility by Landlord or its architect for their
accuracy, sufficiency or efficiency, and Tenant shall be solely responsible for
such matters. Landlord and its managing agent shall have no responsibility for
construction means, methods or techniques or safety precautions in connection
with the Improvements. Landlord’s approval of the Contract, and Landlord’s
designations, lists, recommendations or approvals concerning Design
Professionals and Tenant’s Agents, shall not be deemed a warranty as to the
quality or adequacy thereof or of the Construction Drawings or the Improvements,
or the design thereof, or of compliance with laws, codes and other legal
requirements.

 

EXHIBIT “D”

-8-



--------------------------------------------------------------------------------

EXHIBIT E

LETTER OF CREDIT

Long Ridge Office Portfolio, L.P.

c/o General Electric Capital Corporation

16479 Dallas Parkway, Suite #500

Addison, TX 75001

ATTN: Letter of Credit Department

RE:        Irrevocable Letter of Credit No.                      for U.S.
$            

Ladies and Gentlemen:

We hereby issue our irrevocable Letter of Credit No.                      in
favor of LONG RIDGE OFFICE PORTFOLIO, L.P., a Delaware limited partnership
(“Beneficiary”), for the account of HORIZON PHARMA USA, INC., a Delaware
corporation.

We undertake to honor from time to time your draft or drafts at sight on us not
exceeding in the aggregate              U.S. Dollars (U.S. $            ). All
drafts hereunder must be marked “Drawn under Irrevocable Letter of Credit No.
            , dated                     , 20    .”

Presentation of drafts drawn hereunder may be made at any time on or before the
expiration date hereof at our offices located at
                                        . Presentation on or before noon of any
day other than a Saturday, Sunday or other day on which all commercial banks in
(city), (state) are authorized or required to be closed (“Banking Day”) shall
result in payment to Beneficiary on the same date. Drafts presented after noon
on any Banking Day shall result in payment to Beneficiary on the next Banking
Day. We hereby waive any right that we may otherwise have to delay payment to a
later date. If the expiration date is not a Banking Day, drafts presented on the
first following Banking Day shall be deemed timely. Any notice of dishonor must
be given within the applicable time period set forth above for payment.

Partial drawings are permitted, and this Letter of Credit shall, except to the
extent reduced thereby, survive any partial drawings.

This Letter of Credit is valid through and including                     ,
20    .

It is a condition of this Letter of Credit that it shall be automatically
renewed for successive terms of one (1) year from the above-stated or any future
expiration date, which shall become effective without amendment unless
Beneficiary receives, not less than sixty (60) days before the above-stated or
any future expiration date, written notice from us (in the manner below
provided) that we have elected not to renew this Letter of Credit for any such
additional term. If Beneficiary receives such notice of non-renewal from us,
then Beneficiary may at any time prior to the then current expiration date
hereof present its draft for payment hereunder.

Any notice to Beneficiary in connection with this Letter of Credit shall be in
writing and shall be delivered in hand with receipt acknowledged, or by
certified mail (return receipt requested), to Long Ridge Office Portfolio, LP,
c/o General Electric Capital Corporation, 16479 Dallas Parkway, Suite #500,
Addison, TX 75001, ATTN: Letter of Credit Department (or to such other address
for any such notices which Beneficiary may hereafter specify) in a written
notice delivered to the undersigned.

We agree that we shall have no duty or right to inquire as to the basis upon
which Beneficiary has determined to present to us any draft under this Letter of
Credit. We hereby waive any defense based upon any allegation of fraud.

We shall not be required or entitled to inquire as to the authority of the
person signing any draft or other instrument contemplated hereunder on behalf of
Beneficiary, and we shall accept such signature as conclusive evidence of
authority.

 

EXHIBIT E

-1-



--------------------------------------------------------------------------------

This Letter of Credit is transferable in its entirety and not in part to any
transferee. Upon any such transfer, all references herein to the beneficiary
shall be automatically changed to such transferee, and draft(s) may be issued by
such transferee rather than the beneficiary.

This irrevocable Letter of Credit is subject to the International Standby
Practices 1998 (“ISP98”), International Chamber of Commerce Publication 590 and,
to the extent not inconsistent therewith, the Uniform Commercial Code of the
State of Illinois.

All of the terms and conditions of this Letter of Credit are contained herein
and shall not be altered except by reduction in the amount due to corresponding
payments in like amount in compliance with the aforementioned terms. Except as
otherwise expressly set forth herein, there are no conditions to this Letter of
Credit.

 

Very truly yours,

By:

 

 

Title:

 

 

 

EXHIBIT E

-2-